--------------------------------------------------------------------------------


Exhibit 10.1




AMENDED AND RESTATED FINANCING AGREEMENT






The CIT Group/Business Credit, Inc.
(as Lender)
and
Command Security Corporation
(as Borrower)


Dated: As of March 22, 2006


 


 
 
 




--------------------------------------------------------------------------------




Table of Contents
 
                                                                                       
Page


SECTION 1.     
Definitions                                                                    1
 
SECTION 2.      Conditions
Precedent                                                              10
 
SECTION 3.      Revolving
Loans                                                                 14
 
SECTION 4.      Intentionally
Omitted.                                                                 17
 
SECTION 5.      Letters of
Credit.                                                                  17
 
SECTION 6.     
Collateral                                                                      
17
 
SECTION 7.      Representations, Warranties and
Covenants                                                 20
 
SECTION 8.      Interest, Fees and
Expenses                                                           26
 
SECTION 9.     
Powers                                                                       28
 
SECTION 10.    Events of Default and
Remedies                                                        29
 
SECTION
11.    Termination                                                                   32
 
SECTION
12.    Miscellaneous                                                                  33
 
 
SCHEDULES


Schedule 1 -    Collateral Information




 


--------------------------------------------------------------------------------




THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, with offices
located at 1211 Avenue of the Americas, New York, New York 10036 (hereinafter
“CIT”), is pleased to confirm the terms and conditions under which CIT shall
make revolving loans and other financial accommodations to COMMAND SECURITY
CORPORATION, a New York corporation with a principal place of business at Route
55, Lexington Park, LaGrangeville, New York (herein the “Company”).
 
Reference is hereby made to that certain Financing Agreement, dated December 12,
2003 (as such agreement may have been amended, supplemented, modified or
otherwise changed from time to time, the “Existing Financing Agreement”), by and
between the Company and CIT, pursuant to which CIT agreed to make revolving
loans and other extensions of credit to the Company. CIT and the Company wish to
amend the Existing Financing Agreement in certain respects and, in that
connection, to restate the Existing Financing Agreement in its entirety, with
(i) any loans outstanding under the Existing Financing Agreement on the
Restatement Effective Date (as hereinafter defined), continuing and remaining
outstanding as Revolving Loans hereunder after the Restatement Effective Date
and (ii) on and after the Restatement Effective Date, all references in any Loan
Document to the Existing Financing Agreement being references to the Existing
Financing Agreement, as amended and restated hereby. Accordingly, the Company
and CIT hereby agree that the Existing Financing Agreement be amended and
restated in its entirety as follows:
 
SECTION 1. Definitions
 
“Accounts” shall mean all of the Company’s now existing and future: (a) accounts
(as defined in the UCC), and any and all other receivables (whether or not
specifically listed on schedules furnished to CIT), including, without
limitation, the Gemini Receivables and TBV Receivables and all accounts created
by, or arising from, all of the Company’s sales, leases, rentals of goods or
renditions of services to its customers, including but not limited to, those
accounts arising under any of the Company’s trade names or styles, or through
any of the Company’s divisions; (b) any and all instruments, documents, chattel
paper (including electronic chattel paper) (all as defined in the UCC); (c)
unpaid seller’s or lessor’s rights (including rescission, replevin, reclamation,
repossession and stoppage in transit) relating to the foregoing or arising
therefrom; (d) rights to any goods represented by any of the foregoing,
including rights to returned, reclaimed or repossessed goods; (e) reserves and
credit balances arising in connection with or pursuant hereto; (f) guarantees,
supporting obligations, payment intangibles and letter of credit rights (all as
defined in the UCC); (g) insurance policies or rights relating to any of the
foregoing; (h) general intangibles pertaining to any and all of the foregoing
(including all rights to payment, including those arising in connection with
bank and non-bank credit cards), and including books and records and any
electronic media and software thereto; (i) notes, deposits or property of
account debtors securing the obligations of any such account debtors to the
Company; and (j) cash and non cash proceeds (as defined in the UCC) of any and
all of the foregoing.
 
“Adjustment Date” shall have the meaning provided for in the definition of
“Applicable Margin” in Section 1 of this Financing Agreement.
 


--------------------------------------------------------------------------------


 

 
“Administrative Management Fee” shall mean the sum of $25,000.00 which shall be
paid to CIT in accordance with Section 8, paragraph 8.5 hereof to offset the
expenses and costs (excluding Out-of-Pocket Expenses and auditor fees) of CIT in
connection with administration, record keeping, analyzing and evaluating the
Collateral.
 
“Anniversary Date” shall mean the date occurring four (4) years from the
Original Closing Date and the same date in every year thereafter.
 
“Applicable Revolving Line of Credit Fee Margin” shall mean, for any month, the
Applicable Line of Credit Fee Margin set forth below based on the average daily
principal balance of Revolving Loans and the average daily undrawn amount of
Letters of Credit outstanding during such month:


 
Average Daily Principal Balance of Revolving Loans and Average Daily
Undrawn Amount of Letters of Credit Outstanding
 
Applicable Line of Credit Fee Margin
 
(on a per annum basis for the number of days in such month)
 
Greater than $5,000,000
 
0.00%
 
Equal to or less than $5,000,000
 
0.375%

 
 
“Applicable Margin” shall mean, from January 1, 2006 until the initial
Adjustment Date (as defined below) with respect to the Revolving Loans, (a) 0%
for Chase Bank Rate Loans and (b) 2.50% for LIBOR Loans. On each Adjustment Date
following the initial Adjustment Date, the Applicable Margins for Chase Bank
Rate Loans and LIBOR Loans shall be adjusted retroactively based on the EBITDA
of the Company for the most recently completed Fiscal Quarter, to the following
amounts:
 


 
EBITDA
 
Chase Bank Rate Loans
 
LIBOR Loans
 
Greater than $500,000
 
0.00%
 
2.50%
 
Equal to or less than $500,000
 
0.25%
 
2.75%



All adjustments to the Applicable Margin shall, in each case, (x) be adjusted
after receipt by CIT of the Company’s financial statements for the Fiscal
Quarter ending March 31, 2006 and after receipt by CIT of the Company’s
financial statements for each Fiscal Quarter ended thereafter which are required
to be delivered to CIT in accordance with the provisions of Section 7.8(b) of
this Financing Agreement (each, an “Adjustment Date”), and (y) shall take effect
retroactively on the Adjustment Date immediately preceding the date of CIT’s
receipt of such
 

2

--------------------------------------------------------------------------------


 

 
financial statements. Notwithstanding the foregoing: (a) no reduction in
Applicable Margins shall occur if a Default or an Event of Default shall have
occurred and be continuing on such Adjustment Date or the date of CIT’s receipt
of the financial statements on which such reduction is to be based and (b) if
the Company fails to deliver the financial statements on which any reduction in
the Applicable Margin is to be based within five (5) days of the due date for
such statements set forth in Section 7.8(b), then effective as of the Adjustment
Date immediately preceding the due date for such financial statements, the
Applicable Margin shall increase to the highest margin set forth in the table
above until the delivery of such financial statements.
 
“Availability” shall mean, at any time, the amount by which (a) the Borrowing
Base of the Company at such time exceeds (b) the sum at such time of (i) the
principal amount of all outstanding Revolving Loans, plus (ii) the undrawn
amount of all outstanding Letters of Credit.
 
“Availability Reserve” shall mean the sum of: (a) (i) three (3) months rental
payments or similar charges for any of the Company’s leased premises or other
Collateral locations for which the Company has not delivered to CIT a landlord’s
waiver in form and substance reasonably satisfactory to CIT, plus (ii) three (3)
months estimated payments plus any other fees or charges owing by the Company to
any applicable warehousemen or third party processor (as determined by CIT in
its reasonable business judgment), provided that any of the foregoing amounts
shall be adjusted from time to time hereafter upon: (x) delivery to CIT of any
such acceptable waiver, (y) the opening or closing of a Collateral location
and/or (z) any change in the amount of rental, storage or processor payments or
similar charges; (b) any reserve which CIT may reasonably require from time to
time pursuant to this Financing Agreement (including, without limitation, with
respect to accrued and unpaid Payroll Items); (c) a monthly reserve for accrued
and unpaid interest on LIBOR Loans having an Interest Period of more than 30
days; and (d) such other reserves as CIT deems necessary in its reasonable
judgment as a result of (i) negative forecasts and/or trends in the Company’s
business, industry, prospects, profits, operations or financial condition or
(ii) other issues, circumstances or facts that could otherwise negatively impact
the Company, its business, prospects, profits, operations, industry, financial
condition or assets. For purposes hereof “Payroll Items” shall mean the sum of
the following: (A) the book overdraft with respect to the Company’s payroll
account, currently number 032267 held at JPMorgan Chase Bank, plus (B) the book
overdraft with respect to the Company’s non-employee of record payroll account,
currently number 032275 held at JPMorgan Chase Bank, plus (C) the Company’s
gross payroll due from the week ending the previous Sunday, plus (D) the
Company’s gross non-employee of record payroll due from the week ending the
previous Sunday, plus (v) FICA, Medicare and other taxes at the current
prevailing rate calculated on the total of clauses (C) and (D). Any Revolving
Loans made by CIT to fund Payroll Items will reduce, dollar-for dollar, any
Availability Reserve being maintained in respect thereof.
 
“Borrowing Base” shall mean (without duplication) (a) the sum of (i) eighty-five
percent (85%) of the Company’s aggregate outstanding Eligible Accounts
Receivable; provided, however, that if the then Dilution Percentage is greater
than five percent (5%), then the rate of advance herein shall be reduced by the
amount of such excess Dilution Percentage, plus (ii) the lesser of (A) 75% of
the Company’s aggregate outstanding Eligible Unbilled Accounts Receivable or (B)
$2,500,000.00, plus (iii) Delta Receivables of up to (but not exceeding)
$750,000, less (b) any applicable Availability Reserves. For purposes of
calculating the
 

3

--------------------------------------------------------------------------------


 

 
Borrowing Base, no Trade Accounts Receivable of the Company may constitute at
the same time both Eligible Accounts Receivable and Eligible Unbilled Accounts
Receivable.
 
“Business Day” shall mean any day on which CIT and JPMorgan Chase Bank are open
for business.
 
“Capital Expenditures” shall mean, for any period, the aggregate expenditures of
the Company during such period on account of, property, plant, equipment or
similar fixed assets that in conformity with GAAP, are required to be reflected
in the balance sheet of the Company.
 
“Capital Improvements” shall mean operating Equipment and facilities (other than
land) acquired or installed for use in the Company’s business operations.
 
“Capital Lease” shall mean any lease of property (whether real, personal or
mixed) which, in conformity with GAAP, is accounted for as a capital lease or a
Capital Expenditure in the balance sheet of the Company.
 
“Chase Bank Rate” shall mean the rate of interest per annum announced by
JPMorgan Chase Bank from time to time as its prime rate in effect at its
principal office in New York City. (The prime rate is not intended to be the
lowest rate of interest charged by JPMorgan Chase Bank to its borrowers.)
 
“Chase Bank Rate Loans” shall mean any loans or advances pursuant to this
Financing Agreement made or maintained at a rate of interest based upon the
Chase Bank Rate.
 
“CIT Commitment Letter” shall mean the Commitment Letter, dated November 19,
2003, issued by CIT to, and accepted by, the Company.
 
“Collateral” shall mean all present and future Accounts, Equipment, Documents of
Title, General Intangibles, Real Estate, the TBV Service Agreement, the TBV
Receivables, Inventory, the Gemini Service Agreement, the Gemini Receivables,
Pledged Stock of the Company’s subsidiaries and Other Collateral.
 
“Collection Days” shall mean two (2) Business Days to provide for the deposit,
clearance and collection of checks or other instruments representing the
proceeds of Collateral, the amount of which has been credited to the Company’s
Revolving Loan Account, and for which interest may be charged on the aggregate
amount of such deposits, at the rate provided for in Paragraph 8.1 of Section 8
of this Financing Agreement.
 
“Consolidated Balance Sheet” shall mean a consolidated or compiled, as
applicable, balance sheet for the Company and its consolidated subsidiaries,
eliminating all intercompany transactions and prepared in accordance with GAAP.
 
“Consolidating Balance Sheet” shall mean a Consolidated Balance Sheet plus
individual balance sheets for the Company and its consolidated subsidiaries,
showing all eliminations of intercompany transactions, including a balance sheet
for the Company exclusively, all prepared in accordance with GAAP.
 

4

--------------------------------------------------------------------------------



“Copyrights” shall mean all present and hereafter acquired copyrights, copyright
registrations, recordings, applications, designs, styles, licenses, marks,
prints and labels bearing any of the foregoing, goodwill, any and all general
intangibles, intellectual property and rights pertaining thereto, and all cash
and non-cash proceeds thereof.
 
“Default” shall mean any event specified in Section 10 hereof, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act, has been satisfied.
 
“Default Rate of Interest” shall mean a rate of interest equal to two percent
(2%) per annum greater than the interest rate accruing on the Obligations
pursuant to Section 8.1 hereof, which CIT shall be entitled to charge the
Company on all Obligations due CIT by the Company, as further set forth in
Paragraph 10.2 of Section 10 of this Financing Agreement.
 
“Delta Receivables” shall mean the Company’s Accounts which arise from the
rendition of services to Delta Airlines in accordance with agreements entered
into with Delta Airlines on or after Delta Airline’s commencement of cases under
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy
Court, so long as such Accounts do not remain unpaid for more than thirty (30)
days from invoice date.
 
“Depository Accounts” shall mean the collection accounts, which are subject to
CIT’s instructions, as specified in Paragraph 3.4 of Section 3 of this Financing
Agreement.
 
“Dilution Percentage” shall mean, as of any time of calculation, the then sum of
the Borrower’s credits, claims, allowances, discounts, write-offs, contras,
off-sets and deductions divided by the then sum of gross sales of the Company,
all calculated on a rolling ninety (90) day average, as determined and
calculated by CIT from time to time.
 
“Documentation Fee” shall mean CIT’s standard fees relating to any and all
modifications, waivers, releases, amendments or additional collateral with
respect to this Financing Agreement, the Collateral and/or the Obligations.
 
“Documents of Title” shall mean all present and future documents (as defined in
the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or not and all goods relating thereto and all cash and non cash
proceeds of the foregoing.
 
“Early Termination Date” shall mean the date on which the Company terminates
this Financing Agreement or the Revolving Line of Credit which date is prior to
an Anniversary Date.
 
“Early Termination Fee” shall: (a) mean the fee CIT is entitled to charge the
Company in the event the Company terminates the Revolving Line of Credit or this
Financing Agreement on a date prior to an Anniversary Date; and (b) be
determined by multiplying the Revolving Line of Credit by (x) one percent (1%)
if the Early Termination Date occurs after two (2) years from the Original
Closing Date but on or before three (3) years from the Original Closing Date and
(y) one-half percent (0.5%) if the Early Termination Date occurs after three (3)
years from the Original Closing Date but prior to an Anniversary Date.
 

5

--------------------------------------------------------------------------------



“EBITDA” shall mean, in any period, all earnings of the Company for said period
before all interest, tax obligations and depreciation and amortization expense
of the Company for said period, determined in accordance with GAAP on a
consistent basis with the latest audited financial statements of the Company,
but excluding the effect of extraordinary or non-reoccurring gains or losses for
such period.
 
“Eligible Accounts Receivable” shall mean the gross amount of the Company’s
Trade Accounts Receivable, other than Eligible Unbilled Accounts Receivable,
that are subject to a valid, exclusive, first priority and fully perfected
security interest in favor of CIT, which conform to the warranties contained
herein and which, at all times, continue to be acceptable to CIT in the exercise
of its reasonable judgment, less, without duplication, the sum of: (a) any
returns, discounts, claims, credits and allowances of any nature (whether
issued, owing, granted, claimed or outstanding), and (b) reserves for any such
Trade Accounts Receivable that arise from or are subject to or include: (i)
sales to the United States of America, any state or other governmental entity or
to any agency, department or division thereof, except for any such sales as to
which the Company has complied with the Assignment of Claims Act of 1940 or any
other applicable statute, rules or regulation, to CIT’s satisfaction in the
exercise of its reasonable business judgment; (ii) foreign sales, other than
sales which otherwise comply with all of the other criteria for eligibility
hereunder and are (x) secured by letters of credit (in form and substance
satisfactory to CIT) issued or confirmed by, and payable at, banks having a
place of business in the United States of America, or (y) to customers residing
in Canada (iii) Accounts that remain unpaid more than ninety (90) days from
invoice date or sixty (60) days from due date; (iv) contra accounts; (v) sales
to any subsidiary, or to any company affiliated with the Company or TBV or
Gemini in any way; (vi) bill and hold (deferred shipment) or consignment sales;
(vii) sales to any customer which is: (A) insolvent, (B) the debtor in any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceedings under any federal or state law (unless otherwise approved by CIT),
(C) negotiating, or has called a meeting of its creditors for purposes of
negotiating, a compromise of its debts, or (D) financially unacceptable to CIT
or has a credit rating unacceptable to CIT; (viii) all sales to any customer if
fifty percent (50%) or more of the aggregate dollar amount of all outstanding
invoices to such customer are unpaid more than ninety (90) days from invoice
date; (ix) sales to any customer and/or its affiliates to the extent such sales
exceed at any one time twenty percent (20%) or more of all Eligible Accounts
Receivable; (x) pre-billed receivables and receivables arising from progress
billing; (xi) an amount representing, historically, returns, discounts, claims,
credits, allowances and applicable terms; (xii) sales not payable in United
States currency; (xiii) any other reasons deemed necessary by CIT in its
reasonable judgment, including without limitation those which are customary
either in the commercial finance industry or in the lending practices of CIT;
(xiv) with respect to the TBV Receivables, the TBV Service Agreement and the TBV
Assignment Agreement shall be in full force and effect, provided that if the TBV
Service Agreement is terminated the TBV Receivables then being serviced by
Command at the time of such termination shall nevertheless continue to
constitute Eligible Accounts Receivables if, and to the extent, such TBV
Receivables comply with the other criteria of this definition; (xv) Trade
Accounts Receivable of any airline to the extent such Trade Accounts Receivable
exceed at any one time twelve percent (12%) or more of all Eligible Accounts
Receivable; and (xvi) with respect to Gemini Receivables, the Gemini Service
Agreement and Gemini Assignment shall be in full force and effect provided that
amounts deemed eligible hereunder shall not exceed $300,000 in the aggregate at
any time. Without limiting the foregoing, all Trade Accounts
 

6

--------------------------------------------------------------------------------



Receivable of any airline or the United States of America, any state or other
governmental entity, agency, department or division thereof shall be acceptable
to CIT in the exercise of its reasonable credit judgment.
 
“Eligible Unbilled Accounts Receivable” shall mean the gross amount of the
Company’s Trade Accounts Receivable (other than TBV Receivables and the Gemini
Receivables) that constitute Eligible Accounts Receivable except that such Trade
Accounts Receivable are either (a) evidenced only by a preliminary invoice, not
delivered to the relevant customer, or (b) are reflected on the Company’s
Billing Cumulative Report, in each case in sufficient detail and with back-up
that is acceptable to CIT. None of the Company’s Trade Accounts Receivable shall
constitute Eligible Unbilled Accounts Receivable on any date more than forty
(40) days past the applicable date service was rendered in respect thereof. All
Eligible Unbilled Accounts Receivable of any airline or the United States of
America, any state or other governmental entity, agency, department or division
thereof shall be acceptable to CIT in the exercise of its reasonable credit
judgment.
 
“Equipment” shall mean all present and hereafter acquired equipment (as defined
in the UCC) including, without limitation, all machinery, equipment, furnishings
and fixtures, and all additions, substitutions and replacements thereof,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto and all proceeds thereof of
whatever sort.
 
“ERISA” shall mean the Employee Retirement Income Security Act or 1974, as
amended from time to time and the rules and regulations promulgated thereunder
from time to time.
 
“Eurocurrency Reserve Requirements” shall mean for any day, as applied to a
LIBOR Loan, the aggregate (without duplication) of the maximum rates of reserve
requirement (expressed as a decimal fraction) in effect with respect to CIT
and/or any present or future lender or participant on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
Regulation D or any other applicable regulations of the Board of Governors of
the Federal Reserve System or other governmental authority having jurisdiction
with respect thereto, as now and from time to time in effect, dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as "Eurocurrency Liabilities" in Regulation D of such Board) maintained by CIT
and/or any such lenders or participants (such rates to be adjusted to the
nearest one-sixteenth of one percent (1/16 of 1%) or, if there is not a nearest
one-sixteenth of one percent (1/16 of 1%), to the next higher one sixteenth of
one percent (1/16 of 1%).
 
“Event(s) of Default” shall have the meaning provided for in Section 10 of this
Financing Agreement.
 
“Executive Officers” shall mean the Chairman, President, Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, Executive Vice
President(s), Senior Vice President(s), Treasurer, Controller and Secretary of
the Company.
 
“Existing Financing Agreement” shall have the meaning given to such term in the
preliminary statements hereof.

7

--------------------------------------------------------------------------------





“Financing Agreement” shall mean this Amended and Restated Financing Agreement,
by and between CIT and the Company.


“Fiscal Quarter” shall mean, with respect to the Company, each three (3) month
period ending on March 31, June 30, September 30, and December 31 of each Fiscal
Year.
 
“Fiscal Year” shall mean each twelve (12) month period commencing on April 1 of
each year and ending on the following March 31.
 
“Fixed Charge Coverage Ratio” shall mean the ratio for the relevant period of
(a) EBITDA to (b) the sum of (i) all federal, state and local tax obligations of
the Company, plus (ii) interest obligations paid or due by the Company, plus
(iii) all payment of indebtedness of the Company, plus (iv) all unfinanced
Capital Expenditures of the Company, plus (v) dividends paid pursuant to
Paragraph 7.9(f) of Section 7.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time and for the period as to which such
accounting principles are to apply, provided that in the event the Company
modifies its accounting principles and procedures as applied as of the Original
Closing Date, the Company shall provide such statements of reconciliation as
shall be in form and substance acceptable to CIT.
 
“GCM Group” shall mean GCM Security Partners LLC and all of its partners,
members and/or equity holders.


“Gemini” shall mean Gemini Security Services, LLC, a New Jersey limited
liability company.


“Gemini Assignment Agreement” shall mean the Assignment of Service Agreement
Non-Employer of Record, dated February 4, 2005, among Gemini, the Company and
CIT.


“Gemini Receivables” shall mean the Trade Accounts Receivable of Gemini that are
subject to the Gemini Service Agreement and to which the Company has a valid,
first priority security interest which it has, in turn, assigned to CIT.


“Gemini Service Agreement” shall mean the Service Agreement Non-Employer of
Record, dated February 4, 2005, as amended, among the Company, Gemini and
William Casey.


“General Intangibles” shall mean all present and hereafter acquired general
intangibles (as defined in the UCC), and shall include, without limitation, all
present and future right, title and interest in and to: (a) all Trademarks,
tradenames, corporate names, business names, logos and any other designs or
sources of business identities, (b) Patents, together with any improvements on
said Patents, utility models, industrial models, and designs, (c) Copyrights,
(d) trade secrets, (e) licenses, permits and franchises, (f) all applications
with respect to the foregoing, (g) all right, title and interest in and to any
and all extensions and renewals, (h) goodwill with respect to any of the
foregoing, (i) any other forms of similar intellectual property, (j) all
customer lists, distribution agreements, supply agreements, blueprints,
indemnification rights and tax refunds, together with all monies and claims for
monies now or hereafter due and payable in connection with any of the foregoing
or otherwise, and all cash and non cash proceeds

8

--------------------------------------------------------------------------------



thereof, including, without limitation, the proceeds or royalties of any
licensing agreements between the Company and any licensee of any of the
Company’s General Intangibles.


“Guaranties” shall mean the guaranty documents executed and delivered by the
Guarantors guaranteeing the Obligations.


“Guarantors” shall mean each subsidiary, from time to time, of the Company.
 
“Indebtedness” shall mean, without duplication, all liabilities, contingent or
otherwise, which are any of the following: (a) obligations in respect of
borrowed money or for the deferred purchase price of property, services or
assets, or (b) lease obligations which, in accordance with GAAP, have been, or
which should be capitalized.
 
“Insurance Proceeds” shall mean proceeds or payments from an insurance carrier
with respect to any loss, casualty or damage to Collateral.
 
“Interest Period” shall mean, subject to availability: (a) with respect to an
initial request by the Company for a LIBOR Loan or the conversion of a Chase
Bank Rate Loan to a LIBOR Loan, at the option of the Company a one-month,
two-month or three-month period commencing on the borrowing or conversion date
with respect to such LIBOR Loan and ending one month, two months or three months
thereafter, as applicable; and (b) with respect to any continuation of a LIBOR
Loan, at the option of the Company, a one-month, two-month or three-month period
commencing on the last day of the immediately preceding Interest Period
applicable to such LIBOR Loan and ending one month, two months or three months
thereafter, as applicable; provided that (i) if any Interest Period would
otherwise end on a day which is not a Working Day, such Interest Period shall be
extended to the next succeeding Working Day, and (ii) if any Interest Period
begins on the last Working Day of any month, or on a day for which there is no
numerically corresponding day in the month in which such Interest Period ends,
such Interest Period shall end on the last Working Day of the month in which
such Interest Period ends.
 
“Inventory” shall mean all of the Company’s present and hereafter acquired
inventory (as defined in the UCC) and including, without limitation, all
merchandise, inventory and goods, and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping same in all
stages of production from raw materials through work-in-process to finished
goods and all proceeds thereof of whatever sort.
 
“Investment Property” shall mean all now owned and hereafter acquired investment
property (as defined in the UCC) and all proceeds thereof.
 
“Issuing Bank” shall mean any bank issuing a Letter of Credit for the Company.


“Letter of Credit Guaranty” shall mean any guaranty or similar agreement
delivered by CIT to an Issuing Bank of the Company’s reimbursement obligation
under such Issuing Bank's reimbursement agreement, application for letter of
credit or other like document.

9

--------------------------------------------------------------------------------



“Letter of Credit Guaranty Fee” shall mean the fee that CIT may charge the
Company under Section 8.1(d) of this Financing Agreement for issuing a Letter of
Credit Guaranty or otherwise assisting the Company in obtaining Letters of
Credit.


“Letter of Credit Sub-Line” shall mean the commitment of CIT to assist the
Company in obtaining Letters of Credit in an aggregate amount of up to
$1,500,000.


“Letters of Credit” shall mean all letters of credit issued for or on behalf of
the Company with the assistance of CIT by an Issuing Bank in accordance with
Section 5 hereof.


“LIBOR” shall mean, for any Interest Period and subject to availability, a rate
of interest equal to the quotient obtained by dividing: (a) at CIT’s election,
(i) LIBOR for such Interest Period as quoted to CIT by JPMorgan Chase Bank (or
any successor thereof) two (2) Business Days prior to the first day of such
Interest Period, or (ii) the rate of interest determined by CIT at which
deposits in Dollars are offered for such Interest Period as presented on
Telerate Systems at page 3750 as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period (provided that if two or
more offered rates are presented on Telerate Systems at page 3750 for such
Interest Period, the arithmetic mean of all such rates, as determined by CIT,
will be the rate elected); by (b) a number equal to 1.00 minus the Eurocurrency
Reserve Requirements, if any, in effect on the day which is two (2) Business
Days prior to the beginning of such Interest Period.


“LIBOR Interest Payment Date” shall mean, with respect to any LIBOR Loan, the
last day of the Interest Period for such LIBOR Loan.


“LIBOR Lending Office” shall mean the office of JPMorgan Chase Bank, or any
successor thereof, maintained at 270 Park Avenue, New York, New York 10017.


“LIBOR Loan” shall mean any loan made pursuant to this Financing Agreement that
bears interest based upon LIBOR.


“Loan Documents” shall mean this Financing Agreement, the other closing
documents and any other ancillary loan and security agreements executed from
time to time in connection with this Financing Agreement, all as may be renewed,
amended, extended, increased or supplemented from time to time.
 
“Obligations” shall mean all loans, advances and extensions of credit made or to
be made by CIT to the Company or to others for the Company’s account (including,
without limitation, all Revolving Loans and all obligations under Letters of
Credit); any and all indebtedness and obligations which may at any time be owing
by the Company to CIT arising under any Loan Document, whether now in existence
or incurred by the Company from time to time hereafter; whether principal,
interest, fees, costs, expenses or otherwise; whether secured by pledge, lien
upon or security interest in any of the Company’s Collateral, assets or property
or the assets or property of any other person, firm, entity or corporation;
whether such indebtedness is absolute or contingent, joint or several, matured
or unmatured, direct or indirect and whether the Company is liable to CIT for
such indebtedness as principal, surety, endorser, guarantor or otherwise.
Obligations shall also include indebtedness owing to CIT by the Company under
any Loan Document or under any other agreement or arrangement now or hereafter
entered into between the Company and CIT; indebtedness or obligations incurred
by, or imposed on, CIT as a result of environmental claims arising out of the
Company’s operations, premises or waste
 

10

--------------------------------------------------------------------------------



disposal practices or sites in accordance with paragraph 7.7 hereof; the
Company’s liability to CIT as maker or endorser of any promissory note or other
instrument for the payment of money; the Company’s liability to CIT under any
instrument of guaranty or indemnity, or arising under any guaranty, endorsement
or undertaking which CIT may make or issue to others for the Company’s account,
including any accommodations extended by CIT with respect to applications for
Letters of Credit, CIT’s acceptance of drafts or CIT’s endorsement of notes or
other instruments for the Company’s account and benefit; and any and all
indebtedness, liabilities or obligations of every kind, nature and description
owing by the Company to any affiliate of CIT.
 
“Operating Leases” shall mean all leases of property (whether real, personal or
mixed) other than Capital Leases.
 
“Original Closing Date” shall mean December 12, 2003, which is the date that the
Existing Financing Agreement was executed by CIT and the Company.
 
“Other Collateral” shall mean all now owned and hereafter acquired lockbox,
blocked account and any other deposit accounts maintained with any bank or
financial institutions into which the proceeds of Collateral are or may be
deposited; all other deposit accounts and all Investment Property; all cash and
other monies and property in the possession or control of CIT; all books,
records, ledger cards, disks and related data processing software at any time
evidencing or containing information relating to any of the Collateral described
herein or otherwise necessary or helpful in the collection thereof or
realization thereon; and all cash and non-cash proceeds of the foregoing.
 
“Out-of-Pocket-Expenses” shall mean all of CIT’s present and future expenses
incurred relative to this Financing Agreement or any other Loan Documents,
whether incurred heretofore or hereafter, which expenses shall include, without
being limited to: (a) the cost of record searches, (b) all costs and expenses
incurred by CIT in opening bank accounts, depositing checks, receiving and
transferring funds, and wire transfer charges, any charges imposed on CIT due to
returned items and “insufficient funds” of deposited checks and CIT’s standard
fees relating thereto, (c) any amounts paid by, incurred by or charged to CIT by
an Issuing Bank under any Letter of Credit or the reimbursement agreement
relating thereto, any application for a Letter of Credit, Letter of Credit
Guaranty or other like document which pertains directly to Letters of Credit,
and CIT’s standard fees relating to the Letters of Credit and any drafts
thereunder, and (d) travel, lodging and similar expenses of CIT’s personnel in
connection with inspecting and monitoring the Collateral from time to time
hereunder, any applicable counsel fees and disbursements, fees and taxes
relative to the filing of financing statements, and all expenses, costs and fees
set forth in Paragraph 10.3 of Section 10 of this Financing Agreement.
 
“Overadvance Rate” shall mean a rate equal to one-half of one percent (1/2%) per
annum in excess of the applicable contract rate of interest determined in
accordance with Section 8, Paragraph 8.1(a) of this Financing Agreement.
 
“Overadvances” shall mean, at any time, the amount by which (a) the sum at such
time of the principal amount of all outstanding Revolving Loans plus the undrawn
amount of all outstanding Letters of Credit exceeds (b) the Borrowing Base at
such time.
 

11

--------------------------------------------------------------------------------



“Patents” shall mean all of the Company’s present and hereafter acquired
patents, patent applications, registrations, any reissues or renewals thereof,
licenses, any inventions and improvements claimed thereunder, and all general
intangible, intellectual property and patent rights with respect thereto of the
Company, and all income, royalties, cash and non-cash proceeds thereof.
 
“Permitted Encumbrances” shall mean: (a) liens identified in Schedule 1 hereto
on specific items of Equipment and other liens expressly permitted, or consented
to in writing by CIT; (b) Purchase Money Liens; (c) liens of local or state
authorities for franchise or other like Taxes, provided that the aggregate
amounts of such liens shall not exceed $100,000.00 in the aggregate at any one
time; (d) statutory liens of landlords and liens of carriers, warehousemen,
bailees, mechanics, materialmen and other like liens imposed by law, created in
the ordinary course of business and for amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained by the Company in accordance with GAAP; (e) deposits made (and the
liens thereon) in the ordinary course of business of the Company (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (f) easements (including, without
limitation, reciprocal easement agreements and utility agreements),
encroachments, minor defects or irregularities in title, variation and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Real Estate, if applicable, and which in the aggregate (A) do not materially
interfere with the occupation, use or enjoyment by the Company of its business
or property so encumbered and (B) in the reasonable business judgment of CIT do
not materially and adversely affect the value of such Real Estate; and (g) liens
granted CIT by the Company (including the liens granted in favor of the Company
pursuant to the TBV Service Agreement and/or the Gemini Service Agreement that
have been assigned by the Company to CIT); (h) liens of judgment creditors
provided such liens do not exceed, in the aggregate, at any time, $50,000.00
(other than liens bonded or insured to the reasonable satisfaction of CIT); and
(i) tax liens which are not yet due and payable or which are being diligently
contested in good faith by the Company by appropriate proceedings, and which
liens are not (x) filed on any public records, (y) other than with respect to
Real Estate, senior to the liens of CIT or (z) for Taxes due the United States
of America or any state thereof having similar priority statutes, as further set
forth in paragraph 7.6 hereof.
 
“Permitted Indebtedness” shall mean: (a) current Indebtedness maturing in less
than one year and incurred in the ordinary course of business for raw materials,
supplies, equipment, services, Taxes or labor; (b) the Indebtedness secured by
Purchase Money Liens; (c) Indebtedness arising under this Financing Agreement;
(d) deferred Taxes and other expenses incurred in the ordinary course of
business; and (e) other Indebtedness existing on the date of execution of the
Existing Financing Agreement and listed in the most recent financial statement
delivered to CIT or otherwise disclosed to CIT in writing prior to the Original
Closing Date.
 

12

--------------------------------------------------------------------------------



“Purchase Money Liens” shall mean liens on any item of Equipment acquired after
the date of this Financing Agreement provided that (a) each such lien shall
attach only to the property to be acquired, (b) a description of the Equipment
so acquired is furnished to CIT, and (c) the debt incurred in connection with
such acquisitions shall not exceed, in the aggregate, $100,000.00 in any Fiscal
Year.
 
“Real Estate” shall mean the Company’s fee and/or leasehold interests in real
property.
 
“Regulatory Change” shall mean any change after the Restatement Effective Date
in United States federal, state or foreign law or regulation (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System), or the adoption or making after the Restatement Effective Date of any
interpretation, directive or request applying to a class of lenders including
CIT of or under any United States federal, state or foreign law or regulation,
in each case whether or not having the force of law and whether or not failure
to comply therewith would be unlawful.
 
“Restatement Effective Date” shall mean the date on which this Financing
Agreement is executed by the parties hereto and delivered to CIT.
 
“Revolving Line of Credit” shall mean the aggregate commitment of CIT to make
Revolving Loans pursuant to Section 3 of this Financing Agreement and assist the
Company in opening Letters of Credit pursuant to Section 5 of this Financing
Agreement, in an aggregate amount not to exceed $12,000,000.
 
“Revolving Line of Credit Fee” shall mean, for any month, the product obtained
by multiplying (a) (i) the amount of the Revolving Line of Credit minus (ii) the
average daily principal balance of Revolving Loans and the average daily
undrawn amount of Letters of Credit outstanding during such month, times (b) the
Applicable Revolving Line of Credit Fee Margin.
 
“Revolving Loan Account” shall mean the account on CIT’s books, in the Company’s
name, in which the Company will be charged with all Obligations under this
Financing Agreement.
 
“Revolving Loans” shall mean the loans and advances made, from time to time, to
or for the account of the Company by CIT pursuant to Section 3 of this Financing
Agreement.
 
“Taxes” shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be due by the Company
with respect to its business, operations, Collateral or otherwise.
 
“TBV” shall mean T.B.V. Enterprises Incorporated, an Arizona corporation.
 
“TBV Assignment Agreement” shall mean the Assignment of Service Agreement
Non-Employer of Record, dated as of the Original Closing Date, among TBV, the
Company and CIT.
 
“TBV Receivables” shall mean the Trade Accounts Receivable of TBV that are
subject to the TBV Service Agreement and to which the Company has a valid, first
priority security interest which it has, in turn, assigned to CIT.
 

13

--------------------------------------------------------------------------------



“TBV Service Agreement” shall mean the Service Agreement Non-Employer of Record,
dated October 3, 1994, as amended, among the Company, TBV, Thomas J. Vigilante
and Elizabeth T. Vigilante.
 
“Trade Accounts Receivable” shall mean (a) that portion of the Company’s
Accounts which arises from the rendition of services in the ordinary course of
the Company’s business, (b) the TBV Receivables and (c) the Gemini Receivables.
 
“Trademarks” shall mean all present and hereafter acquired trademarks, trademark
registrations, recordings, applications, tradenames, trade styles, service
marks, prints and labels (on which any of the foregoing may appear), licenses,
reissues, renewals, and any other intellectual property and trademark rights
pertaining to any of the foregoing, together with the goodwill associated
therewith, and all cash and non-cash proceeds thereof.
 
“UCC” shall mean the Uniform Commercial Code as the same may be amended and in
effect from time to time in the state of New York.
 
“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchanges between banks may be transacted.
 
SECTION 2. Conditions Precedent
 
The effectiveness of this Financing Agreement (and the amendment and restatement
of the Existing Financing Agreement to be effected hereby) is subject to the
satisfaction or waiver in writing by CIT of the following conditions precedent:


(a) Financing Agreement. The Company shall have delivered to CIT this Financing
Agreement, duly executed by the Company.
 
(b) Board Resolution. CIT shall have received a copy of the resolutions of the
Board of Directors of the Company authorizing the execution, delivery and
performance of (i) this Financing Agreement, and (ii) any related agreements, in
each case certified by the Secretary or Assistant Secretary of the Company as of
the date hereof, together with a certificate of the Secretary or Assistant
Secretary of the Company as to the incumbency and signature of the officers of
the Company executing such Loan Documents and any certificate or other documents
to be delivered by them pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary.
 
(c) Officer’s Certificate. CIT shall have received an executed Officer’s
Certificate of the Company, satisfactory in form and substance to CIT,
certifying that (i) the representations and warranties contained herein are true
and correct in all material respects on and as of the Restatement Effective
Date; (ii) the Company is in compliance with all of the terms and provisions set
forth herein; and (iii) no Default or Event of Default exists as of the
Restatement Effective Date.
 
(d) Absence of Default. No Default or Event of Default shall have occurred and
be continuing as of the Restatement Effective Date.
 
2.2. Conditions to Each Extension of Credit
 
 
 

14

--------------------------------------------------------------------------------



Except to the extent expressly set forth in this Financing Agreement, the
agreement of CIT to make any extension of credit requested to be made by it to
the Company on any date (including without limitation, the Restatement Effective
Date) is subject to the satisfaction of the following conditions precedent:
 
(a) Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to this Financing Agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.
 
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date.
 
(c) Borrowing Base. Except as may be otherwise agreed to from time to time by
CIT and the Company in writing, after giving effect to the extension of credit
requested to be made by the Company on such date, the aggregate outstanding
balance of the Revolving Loans plus the undrawn amount of all outstanding
Letters of Credit will not exceed the lesser of (i) the Revolving Line of Credit
or (ii) the Borrowing Base.
 
Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such loan or advance that each of the
representations, warranties and covenants contained in the Financing Agreement
have been satisfied and are true and correct, except as the Company and CIT
shall otherwise agree herein or in a separate writing.
 
SECTION 3. Revolving Loans
 
3.1. CIT agrees, subject to the terms and conditions of this Financing
Agreement, from time to time (but subject to CIT’s right to make
“Overadvances”), to make loans and advances to the Company on a revolving basis
(i.e., subject to the limitations set forth herein, the Company may borrow,
repay and re borrow Revolving Loans). Such requests for loans and advances shall
be in amounts not to exceed the lesser of (a) the Availability or (b) the
Revolving Line of Credit. All requests for loans and advances must be received
by an officer of CIT no later than 1:00 p.m., New York time (a) on the Business
Day on which such Revolving Loan is requested to be funded, if the request is
for a Chase Bank Rate Loan, or (b) three (3) Business Days prior to the Business
Day on which such Revolving Loan is requested to be funded, if the request is
for a LIBOR Loan. The funding of any LIBOR Loan is also subject to the
satisfaction of the conditions set forth in Section 8.10 of this Financing
Agreement.
 
3.2. In furtherance of the continuing assignment and security interest in the
Company’s Accounts, the Company will, upon the creation of Accounts, execute and
deliver to CIT in such form and manner as CIT may reasonably require, solely for
CIT’s convenience in maintaining records of Collateral, such confirmatory
schedules of Accounts as CIT may reasonably request, including, without
limitation, a daily schedule of Accounts and by the 15th of each month, a
monthly schedule of Accounts, in form and substance satisfactory to CIT, and
such other appropriate reports designating, identifying and describing the
Accounts as CIT may reasonably request, and provided further that CIT may
request any such information more frequently, from time to time, upon its
reasonable prior request. In addition, the Company shall provide to CIT a daily
Borrowing Base certificate in form and substance satisfactory to CIT, copies of
agreements with, or purchase orders from, the Company’s or TBV’s or Gemini’s
customers, copies of invoices to customers, proof of shipment or delivery,
access to its computers, electronic media and software programs associated
therewith (including any electronic records, contracts and signatures) and such
other documentation and information relating to said Accounts and other
Collateral as CIT may reasonably require. Failure to provide CIT with any of the
foregoing shall in no
 
 
 

15

--------------------------------------------------------------------------------



way affect, diminish, modify or otherwise limit the security interests granted
herein. The Company hereby authorizes CIT to regard the Company’s printed name
or rubber stamp signature on assignment schedules or invoices as the equivalent
of a manual signature by one of the Company’s authorized officers or agents.
 
3.3. The Company hereby represents and warrants that: each Trade Account
Receivable is based on an actual and bona fide rendition of services to
customers, made by the Company (in all cases, other than in respect of the TBV
Receivables and the Gemini Receivables) and TBV and/or Gemini (in the case of
the TBV Receivables and/or the Gemini Receivables, as the case may be), in each
in the ordinary course of its business; the Trade Accounts Receivable created,
are the exclusive property of the Company and are not and shall not be subject
to any lien, consignment arrangement, encumbrance, security interest or
financing statement whatsoever, other than the Permitted Encumbrances; the
invoices evidencing such Trade Accounts Receivable are in the name of the
Company; and the customers of the Company have accepted the services, owe and
are obligated to pay the full amounts stated in the invoices according to their
terms, without dispute, offset, defense, counterclaim or contra, except for
disputes and other matters arising in the ordinary course of business with
respect to which the Company has complied with the notification requirements of
Paragraph 3.5 of this Section 3. The Company confirms to CIT that any and all
Taxes or fees relating to its business, its sales, the Accounts relating
thereto, are its sole responsibility and that same will be paid by the Company
when due, subject to Paragraph 7.6 of Section 7 of this Financing Agreement, and
that none of said Taxes or fees represent a lien on or claim against the
Accounts. The Company also warrants and represents that it is a duly and validly
existing corporation and is qualified in all states where the failure to so
qualify would have an adverse effect on the business of the Company or the
ability of the Company to enforce collection of Accounts due from customers
residing in that state. The Company agrees to maintain such books and records
regarding Accounts as CIT may reasonably require and agrees that the books and
records of the Company will reflect CIT’s interest in the Accounts. All of the
books and records of the Company will be available to CIT at normal business
hours, including any records handled or maintained for the Company by any other
company or entity.
 
3.4. (a) Until CIT has advised the Company to the contrary after the occurrence
of an Event of Default, the Company, at its expense, will enforce, collect and
receive all amounts owing on the Accounts in the ordinary course of its business
and any proceeds it so receives shall be subject to the terms hereof, and held
on behalf of and in trust for CIT. Such privilege shall terminate at the
election of CIT, upon the occurrence of an Event of Default. Any checks, cash,
credit card sales and receipts, notes or other instruments or property received
by the Company with respect to any Collateral, including Accounts, shall be held
by the Company in trust for CIT, separate from the Company’s own property and
funds, and promptly turned over to CIT with proper assignments or endorsements
by deposit to the Depository Accounts. The Company shall: (i) indicate on all of
its invoices that funds should be delivered to and deposited in a Depository
Account; (ii) direct all of its account debtors to deposit any and all proceeds
of Collateral into the Depository Accounts; (iii) irrevocably authorize and
direct any banks which maintain the Company’s initial receipt of cash, checks
and other items to promptly wire transfer all available funds to a Depository
Account; and (iv) advise all such banks of CIT’s security interest in such
funds. The Company shall provide CIT with prior written notice of any and all
deposit accounts opened or to be opened subsequent to the Original Closing Date.
Subject to Collection Days, all amounts received by CIT in payment of Accounts
will be credited to the Revolving Loan Account when CIT is advised by its bank
of its receipt of “collected funds” at CIT’s bank account in New York, New York
on the Business Day of such advise if advised no later than 1:00 p.m. EST or on
the next succeeding Business Day if so advised after 1:00 PM EST. No checks,
drafts or other instrument received by CIT shall constitute final payment to CIT
unless and until such instruments have actually been collected.
 
 

16

--------------------------------------------------------------------------------



(b) The Company shall establish and maintain, in its name and at its expense,
deposit accounts with such banks as are acceptable to CIT (the “Blocked
Accounts”) into which the Company shall promptly cause to be deposited: (i) all
proceeds of Collateral received by the Company, including all amounts payable to
the Company from credit card issuers and credit card processors, and (ii) all
amounts on deposit in deposit accounts used by the Company at each of its
locations, all as further provided in Paragraph 3.4(a) above. The banks at which
the Blocked Accounts are established shall enter into an agreement, in form and
substance satisfactory to CIT (the “Blocked Account Agreements”), providing that
all cash, checks and items received or deposited in the Blocked Accounts are the
property of CIT, that the depository bank has no lien upon, or right of set off
against, the Blocked Accounts and any cash, checks, items, wires or other funds
from time to time on deposit therein, except as otherwise provided in the
Blocked Account Agreements, and that automatically, on a daily basis the
depository bank will wire, or otherwise transfer, in immediately available
funds, all funds received or deposited into the Blocked Accounts to such bank
account as CIT may from time to time designate for such purpose. The Company
hereby confirms and agrees that all amounts deposited in such Blocked Accounts
and any other funds received and collected by CIT, whether as proceeds of
Collateral or otherwise, shall be the property of CIT. Notwithstanding any
provision to the contrary contained in this Agreement, until CIT notifies the
Company to the contrary (which notice may be given by CIT at any time in its
sole discretion), it is hereby agreed that any and all payments, remittances
and/or collections from Delta Airlines (“Delta Collections”) shall be paid
directly to the Company, and shall not be deposited into the Blocked Accounts or
otherwise turned over or paid to CIT for application to the Company’s
Obligations under this Agreement. Until CIT notifies the Company to the
contrary, all such Delta Collections shall be retained by the Company and
deposited into the Company’s operating bank account. Notwithstanding the
foregoing arrangement, the Delta Collections and the Accounts due and to become
due from Delta Airlines giving rise to such Delta Collections are, and shall, at
all times continue to be, subject to CIT’s security interest, lien and all of
CIT’s rights under this Agreement. The Company hereby agrees to notify Delta
Airlines of the arrangements between CIT and the Company and take all other
actions reasonably requested by CIT to implement such arrangements. The Company
shall not be responsible for, nor shall the Company be in default under this
Agreement as a result of, Delta Airlines’ failure to comply with the
arrangements under this Agreement, provided that (x) the Company has complied
with CIT’s requests hereunder and (y) CIT may, in its sole discretion, return to
Delta Airlines any and all Delta Collections received by CIT after February 28,
2005.
 
3.5. The Company agrees to notify CIT: (a) of any matters affecting the value,
enforceability or collectibility of any Account and of all customer disputes,
offsets, defenses, counterclaims, returns, rejections and all reclaimed or
repossessed merchandise or goods in its daily, weekly and monthly collateral
reports (as applicable) provided to CIT hereunder, in such detail and format as
CIT may reasonably require from time to time; and (b) promptly of any such
matters which (i) are material, as a whole, to the Accounts, or (ii) which
adversely affect the value of any Account in an amount of $25,000.00 or more.
The Company agrees to issue credit memoranda promptly (with duplicates to be
immediately forwarded to CIT) upon accepting returns or granting allowances.
Upon the occurrence of an Event of Default (which is not waived in writing by
CIT) and on notice from CIT, the Company agrees that all returned, reclaimed or
repossessed merchandise or goods shall be set aside by the Company, marked with
CIT’s name (as secured party) and held by the Company for CIT’s account.
 
3.6. CIT shall maintain a Revolving Loan Account on its books in which the
Company will be charged with all loans and advances made by CIT to it or for its
account, and with any other Obligations, including any and all costs, expenses
and reasonable attorney’s fees which CIT may incur in connection with the
exercise by or for CIT of any of the rights or powers herein conferred upon CIT,
or in the prosecution or defense of any action or proceeding to enforce or
protect any rights of CIT in connection with this Financing Agreement, the other
Loan Documents or the Collateral assigned hereunder, or any Obligations owing by
the Company. The Company will be credited with all amounts received by CIT
 
 

17

--------------------------------------------------------------------------------



from the Company or from others for the Company’s account, including, as above
set forth, all amounts received by CIT in payment of Accounts, and such amounts
will be applied to payment of the Obligations as set forth herein. In no event
shall prior recourse to any Accounts or other security granted to or by the
Company be a prerequisite to CIT’s right to demand payment of any Obligation.
Further, it is understood that CIT shall have no obligation whatsoever to
perform in any respect any of the Company’s contracts or obligations relating to
the Accounts.
 
3.7. After the end of each month, CIT shall promptly send the Company a
statement showing the accounting for the charges, loans, advances and other
transactions occurring between CIT and the Company during that month. The
monthly statements shall be deemed correct and binding upon the Company and
shall constitute an account stated between the Company and CIT unless CIT
receives a written statement of the exceptions within thirty (30) days of the
date of the monthly statement.
 
3.8. If at any time (a) the sum of the outstanding balance of Revolving Loans
and undrawn amount of all outstanding Letters of Credit exceeds the lesser of
(x) the Borrowing Base and (y) the Revolving Line of Credit, or (b) an
Overadvance exists, the amount of such excess (in the case of clause (a)) or the
amount of the Overadvance (in the case of clause (b)) shall be due and payable
to CIT immediately upon CIT’s demand therefor, unless CIT otherwise agrees.
Should CIT for any reason honor requests for Overadvances, any such Overadvances
shall be made in CIT’s sole discretion and subject to any additional terms CIT
deems necessary.
 
3.9. 
 
(a) So long as no Event of Default shall have occurred and be continuing, CIT
agrees to apply all proceeds of Collateral and other payments received by CIT
with respect to the Obligations to Chase Bank Rate Loans until there are no
Chase Bank Rate Loans outstanding, and then to LIBOR Loans; provided that in the
event the aggregate outstanding principal amount of Revolving Loans that are
LIBOR Loans exceeds Availability or any other applicable limit set forth herein,
CIT may apply all proceeds of Collateral or other payments received by CIT to
the payment of the Obligations in such manner and in such order as CIT may elect
in the exercise of its reasonable business judgment. Subject to the terms of the
preceding sentence, so long as no Event of Default shall have occurred and be
continuing, if CIT receives proceeds of Collateral or other payments that exceed
the outstanding principal amount of Revolving Loans that are Chase Bank Rate
Loans, the Company may request, in writing, that CIT not apply such excess
proceeds to outstanding Revolving Loans that are LIBOR Loans, in which case CIT
shall remit such excess to the Company. If as a result of the application of the
provisions of this Section 3.9(a), any proceeds of Collateral or other payments
are applied to Revolving Loans that are LIBOR Loans, such application shall be
treated as a prepayment of such LIBOR Loans and CIT shall be entitled to the
costs and fees provided for in Section 8.10 hereof.
 
(b) If an Event of Default shall have occurred and be continuing, CIT may apply
all Proceeds of Collateral and all other payments received by CIT to the payment
of the Obligations in such manner and in such order as CIT may elect in its sole
discretion. If as a result of the application of the provisions of this Section
3.9(b), any Proceeds or payments are applied to loans that are LIBOR Loans, such
application shall be treated as a prepayment of such LIBOR Loans and CIT shall
be entitled to the costs and fees provided for in Section 8.10 hereof.
 
3.10. Notwithstanding anything to the contrary contained in this Section 3, the
Company hereby acknowledges, confirms and agrees that (a) immediately prior to
the Restatement Effective Date, the outstanding principal amount of the
Revolving Loans under the Existing Financing Agreement is equal to $2,925,522
(such Indebtedness being hereinafter referred to as the “Existing Financing
Agreement Indebtedness”), and (b) such Existing Financing Agreement Indebtedness
shall not be repaid
 
 
 

18

--------------------------------------------------------------------------------



on the Restatement Effective Date, but shall constitute, on a dollar for dollar
basis, a portion of the Revolving Line of Credit under this Financing Agreement.
 
SECTION 4. Intentionally Omitted.
 
SECTION 5. Letters of Credit. In order to assist the Company in establishing or
opening Letters of Credit with an Issuing Bank, the Company has requested that
CIT join in the applications for such Letters of Credit, and/or guarantee
payment or performance of such Letters of Credit and any drafts or acceptances
thereunder through the issuance of one or more Letter of Credit Guaranties,
thereby lending CIT's credit to the Company, and CIT has agreed to do so. These
Letter of Credit Guaranties and related arrangements shall be provided by CIT
subject to satisfaction of the conditions set forth in Section 2 hereof and the
terms and conditions set forth below.
 
5.1. Within the Revolving Line of Credit and subject to sufficient Availability,
CIT shall assist the Company in obtaining Letters of Credit in an aggregate
undrawn amount outstanding at any time not to exceed the Letter of Credit
Sub-Line. The term, form and purpose of each Letter of Credit and all
documentation in connection therewith, and any amendments, modifications or
extensions thereof, must be mutually acceptable to CIT, the Issuing Bank and the
Company, provided that the Company shall not request a Letter of Credit to
support the purchase of domestic Inventory or to secure present or future
indebtedness owed to suppliers of domestic Inventory. Notwithstanding any other
provision of this Financing Agreement to the contrary, if a Default or an Event
of Default shall have occurred and be continuing, CIT's assistance in connection
with any Letter of Credit shall be in CIT's sole discretion.
 
5.2. The Company hereby authorizes CIT, without notice to the Company, to charge
the Revolving Loan Account with the amount of all indebtedness, liabilities and
obligations of any kind incurred by CIT under a Letter of Credit Guaranty,
including the charges of an Issuing Bank, as such indebtedness, liabilities and
obligations are charged to or paid by CIT, or, if earlier, upon the occurrence
of an Event of Default. Any amount charged to the Revolving Loan Account shall
be deemed a Chase Bank Rate Loan hereunder and shall incur interest at the rate
provided in Section 8.1 of this Financing Agreement. The Company confirms that
any charges which CIT may make to the Revolving Loan Account as provided herein
will be made as an accommodation to the Company and solely at CIT’s discretion.
 
5.3. The Company unconditionally indemnifies CIT and holds CIT harmless from any
and all loss, claim or liability incurred by CIT arising from any transactions
or occurrences relating to Letters of Credit established or opened for the
Company’s account, the Collateral relating thereto and any drafts or acceptances
thereunder, and all Obligations thereunder, including any such loss, claim or
liability arising from any error, omission, negligence, misconduct or other
action taken by an Issuing Bank, other than for any such loss, claim or
liability arising out of the gross negligence or willful misconduct by CIT. This
indemnity shall survive the termination of this Financing Agreement and the
repayment of the Obligations.
 
5.4. CIT shall not be responsible for: (a) the existence, character, quality,
quantity, condition, packing, value or delivery of the goods purporting to be
represented by any documents relating to any Letter of Credit; (b) any
difference or variation in the character, quality, quantity, condition, packing,
value or delivery of the goods from that expressed in such documents; (c) the
validity, sufficiency or genuineness of such documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (d) the time, place,
manner or order in which shipment is made; (e) partial or incomplete shipment,
or failure or omission to ship any or all of the goods referred to in the
Letters of Credit or documents relating thereto; (f) any deviation from
 
 

19

--------------------------------------------------------------------------------



instructions; (g) delay, default, or fraud by the shipper and/or anyone else in
connection with the goods or the shipping thereof; or (h) any breach of contract
between the shipper or vendors and the Company.
 
5.6. The Company agrees that any action taken by CIT, if taken in good faith, or
any action taken by the Issuing Bank of whatever nature, under or in connection
with the Letters of Credit, the Letter of Credit Guaranties, drafts or
acceptances relating to Letters of Credit, or the goods subject thereto, shall
be binding on the Company and shall not result in any liability whatsoever of
CIT to the Company, except for any liability arising out of the gross negligence
or willful misconduct by CIT. CIT shall have the full right and authority, in
CIT’s name, to (a) clear and resolve any questions of non-compliance of
documents, (b) give any instructions as to acceptance or rejection of any
documents or goods, (c) execute any and all steamship or airway guaranties (and
applications therefor), indemnities or delivery orders, (d) grant any extensions
of the maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and (e) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, the Letters of Credit, the Letter of
Credit Guaranties or drafts or acceptances relating to Letters of Credit. An
Issuing Bank shall be entitled to comply with and honor any and all such
documents or instruments executed by or received solely from CIT, without any
notice to or any consent from the Company. Notwithstanding any prior course of
conduct or dealing with respect to the foregoing (including amendments to and
non-compliance with any documents, and/or the Company’s instructions with
respect thereto), CIT may exercise its rights under this Section 5.5 in its sole
but reasonable business judgment. In addition, the Company agrees not to: (a) at
any time, without the prior written consent of CIT (which consent shall not be
unreasonably withheld) (i) execute any application for steamship or airway
guaranties, indemnities or delivery orders, (ii) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents, or (iii) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letters of Credit, drafts or acceptances;
and (b) if an Event of Default shall have occurred and be continuing, (i) clear
and resolve any questions of non-compliance of documents or (ii) give any
instructions as to acceptances or rejection of any documents or goods.
 
5.6. [Intentionally Omitted]
 
5.8. Upon any payments made to an Issuing Bank under a Letter of Credit
Guaranty, CIT shall acquire by subrogation, any rights, remedies, duties or
obligations granted to or undertaken by the Company to the Issuing Bank in any
application for a Letter of Credit, any standing agreement relating to Letters
of Credit or otherwise, all of which shall be deemed to have been granted to CIT
and apply in all respects to CIT and shall be in addition to any rights,
remedies, duties or obligations contained herein.
 
SECTION 6. Collateral.
 
6.1. As security for the prompt payment in full of all Obligations, the Company
hereby pledges and grants to CIT a continuing general lien upon, and security
interest in, all of its:
 
(a) Accounts;
 
(b) Inventory;
 
(c) General Intangibles;
 
(d) Documents of Title;
 
(e) Other Collateral;
 
 
20

--------------------------------------------------------------------------------



 
(f) Equipment;
 
(g) Gemini Receivables and the Gemini Service Agreement; and
 
(h) TBV Receivables and the TBV Service Agreement.
 
Anything contained in this Financing Agreement to the contrary notwithstanding,
the foregoing grant shall not include any contract, lease, permit, license,
charter, or license agreement covering real or personal property of the Company
if (x) under the terms of such contract, lease, permit, license, charter, or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein or collateral assignment of rights, warranties
or interests therein, requires the consent of the other party to such contract,
lease, permit, license, charter or license agreement or is prohibited as a
matter of law or under the terms of such contract, lease, permit, license,
charter, or license agreement, and (y) such prohibition has not been waived or
the consent thereto of the other party to such contract, lease, permit, license,
charter, or license agreement has not been obtained; provided, that the
foregoing exclusion (1) shall not apply if any described prohibition is
unenforceable under the UCC or other applicable law, (2) shall not apply when
such prohibition is no longer in effect, and (3) shall not limit, impair, or
otherwise affect CIT’s continuing security interests in and liens upon any
rights or interests of the Company in or to (I) monies due or to become due
under any described contract, lease, permit, license, charter, or license
agreement (including any Accounts), or (II) any proceeds from the sale, license,
lease, or other disposition of any such contract, lease, permit, license,
charter, or license agreement.
 
6.2. The security interests granted hereunder shall extend and attach to:
 
(a) All Collateral which is owned by the Company or in which the Company has any
interest, whether held by the Company or others for its account, and, if any
Collateral is Equipment, whether the Company’s interest in such Equipment is as
owner, finance lessee or conditional vendee; and
 
(b) All Equipment, whether the same constitutes personal property or fixtures,
including, but without limiting the generality of the foregoing, all dies, jigs,
tools, benches, molds, tables, accretions, component parts thereof and additions
thereto, as well as all accessories, motors, engines and auxiliary parts used in
connection with, or attached to, the Equipment.
 
6.3. The Company hereby agrees to immediately forward any and all proceeds of
Collateral to the Depository Account, and to hold any such proceeds (including
any notes and instruments), in trust for CIT pending delivery to CIT.
 
6.4. The Company agrees at its own cost and expense to keep the Equipment in as
good and substantial repair and condition as the same is now or at the time the
lien and security interest granted herein shall attach thereto, reasonable wear
and tear excepted, making any and all repairs and replacements when and where
necessary. The Company also agrees to safeguard, protect and hold all Equipment
in accordance with the terms hereof and subject to CIT’s security interest. Any
sale, exchange or other disposition of any Equipment shall be made by the
Company only with CIT’s prior written consent. Upon the sale, exchange, or other
disposition of the Equipment, as herein provided, the security interest provided
for herein shall, without break in continuity and without further formality or
act,
 

21

--------------------------------------------------------------------------------



continue in, and attach to, all proceeds, including any instruments for the
payment of money, Accounts, documents of title, shipping documents, chattel
paper and all other cash and non cash proceeds of such sales, exchange or
disposition. As to any such sale, exchange or other disposition, CIT shall have
all of the rights of an unpaid seller, including stoppage in transit, replevin,
rescission and reclamation.
 
6.5. The rights and security interests granted to CIT hereunder are to continue
in full force and effect, notwithstanding the termination of this Financing
Agreement or the fact that the Revolving Loan Account may from time to time be
temporarily in a credit position, until the final payment in full to CIT of all
Obligations and the termination of this Financing Agreement. Any delay, or
omission by CIT to exercise any right hereunder shall not be deemed a waiver
thereof, or be deemed a waiver of any other right, unless such waiver shall be
in writing and signed by CIT. A waiver on any one occasion shall not be
construed as a bar to, or waiver of, any right or remedy on any future occasion.
 
6.6. Notwithstanding CIT’s security interest in the Collateral and to the extent
that the Obligations are now or hereafter secured by any assets or property
other than the Collateral or by the guarantee, endorsement, assets or property
of any other person, CIT shall have the right in its sole discretion to
determine which rights, liens, security interests or remedies CIT shall at any
time pursue, foreclose upon, relinquish, subordinate, modify or take any other
action with respect to, without in any way modifying or affecting any of them,
or any of CIT’s rights hereunder.
 
6.7. Any balances to the credit of the Company and any other property or assets
of the Company in the possession or control of CIT may be held by CIT as
security for any Obligations and applied in whole or partial satisfaction of
such Obligations when due. The liens and security interests granted herein, and
any other lien or security interest CIT may have in any other assets of the
Company, shall secure payment and performance of all now existing and future
Obligations. CIT may in its discretion charge any or all of the Obligations to
the Revolving Loan Account when due.
 
6.8. The Company possesses all General Intangibles and rights thereto necessary
to conduct its business as conducted as of the Original Closing Date and the
Company shall maintain its rights in, and the value of, the foregoing in the
ordinary course of its business, including, without limitation, by making timely
payment with respect to any applicable licensed rights. The Company shall
deliver to CIT, and/or shall cause the appropriate party to deliver to CIT, from
time to time such pledge or security agreements with respect to General
Intangibles (now or hereafter acquired) of the Company and its subsidiaries as
CIT shall require to obtain valid first liens thereon. In furtherance of the
foregoing, the Company shall provide timely notice to CIT of any additional
Patents, Trademarks, tradenames, service marks, Copyrights, brand names, trade
names, logos and other trade designations acquired or applied for subsequent to
the Original Closing Date and the Company shall execute such documentation as
CIT may reasonably require to obtain and perfect its lien thereon. The Company
hereby confirms that it shall deliver, or cause to be delivered, any pledged
stock issued subsequent to the Original Closing Date to CIT in accordance with
the applicable terms of the Pledge Agreement and prior to such delivery, shall
hold any such stock in trust for CIT. As additional Collateral hereunder, the
Company hereby irrevocably grants to CIT a royalty-free, non-exclusive license
in the General Intangibles, including tradenames, Trademarks, Copyrights,
Patents, licenses, and any other proprietary and intellectual property rights
and any and all right, title and interest in any of the foregoing.
 
6.9. The Company agrees to deliver to CIT, promptly following its request
therefore, possession of all originals of all negotiable documents, instruments
and chattel paper (duly endorsed in blank, if requested by CIT).
 
6.10. The Company shall not amend, otherwise modify or waive any of its rights
under the TBV Service Agreement or the Gemini Service Agreement without the
prior written consent of CIT. In

22

--------------------------------------------------------------------------------


 
 
 addition, the Company shall deliver to CIT, (a) concurrently upon the receipt
or delivery thereof, copies of all notices, agreements or documents delivered
pursuant to the TBV Service Agreement and/or the Gemini Service Agreement, and
(b) notice of the breach of any warranty, representation or covenant contained
therein by the Company, TBV and/or Gemini, as the case may be, or any other
party thereto.
 
SECTION 7. Representations, Warranties and Covenants
 
7.1. The Company warrants and represents that (i) Schedule 1 hereto correctly
and completely sets forth the Company’s (A) chief executive office, (B)
Collateral locations, (C) tradenames, and (D) all the other information listed
on said Schedule; (ii) except for the Permitted Encumbrances, after filing of
financing statements in the applicable filing clerks office at the locations set
forth in Schedule 1, this Financing Agreement creates a valid, perfected and
first priority security interest in the Collateral and the security interests
granted herein constitute and shall at all times constitute the first and only
liens on the Collateral; (iii) except for the Permitted Encumbrances, the
Company is, or will be, at the time additional Collateral is acquired by it, the
absolute owner of the Collateral with full right to pledge, sell, consign,
transfer and create a security interest therein, free and clear of any and all
claims or liens in favor of others; (iv) the Company will, at its expense,
forever warrant and, at CIT’s request, defend the same from any and all claims
and demands of any other person other than a holder of a Permitted Encumbrance;
(v) the Company will not grant, create or permit to exist, any lien upon, or
security interest in, the Collateral, or any proceeds thereof, in favor of any
other person other than the holders of the Permitted Encumbrances; and (vi) the
Equipment is and will only be used by the Company in its business and will not
be held for sale or lease, or removed from its premises, or otherwise disposed
of by the Company except as otherwise permitted in this Financing Agreement.
 
7.2. The Company agrees to maintain books and records pertaining to the
Collateral in accordance with GAAP and in such additional detail, form and scope
as CIT shall reasonably require. The Company agrees that CIT or its agents may
enter upon the Company’s premises at any time during normal business hours, and
from time to time in its reasonable business judgment, for the purpose of
inspecting the Collateral and any and all records pertaining thereto. The
Company irrevocably authorizes all accountants and third parties to disclose and
deliver directly to CIT, at the Company’s expense, all financial statements and
information, books, records, work papers, management reports and other
information generated by them or in their possession regarding the Company
and/or the Collateral. The Company agrees to afford CIT thirty (30) days prior
written notice of any change in the location of any Collateral, other than to
locations, that as of the Original Closing Date, are known to CIT and at which
CIT has filed financing statements and otherwise fully perfected its liens
thereon. The Company is also to advise CIT promptly, in sufficient detail, of
any material adverse change relating to the type, quantity or quality of the
Collateral or on the security interests granted to CIT therein.
 
7.3. The Company agrees to: (a) execute and deliver to CIT, from time to time,
solely for CIT’s convenience in maintaining a record of the Collateral, such
written statements, and schedules as CIT may reasonably require, designating,
identifying or describing the Collateral; and (b) provide CIT, on request, but
no more frequently than semi-annually, an environmental audit report on its
leasehold and fee interests, and its waste disposal practices, which report
shall be (i) at the Company’s expense and otherwise acceptable to CIT and (ii)
not disclose or indicate any material liability (real or potential) stemming
from the Company’s premises, its operations, its waste disposal practices or
waste disposal sites used by the Company. The Company’s failure, however, to
promptly give CIT such statements, or schedules shall not affect, diminish,
modify or otherwise limit CIT’s security interests in the Collateral.
 
7.4 The Company agrees to comply with the requirements of all state and federal
laws in order to grant to CIT valid and perfected first security interests in
the Collateral, subject only to the Permitted Encumbrances. CIT is hereby
authorized by the Company to file (including pursuant to the

 
23

--------------------------------------------------------------------------------



 
applicable terms of the UCC) from time to time any financing statements,
continuations or amendments covering the Collateral. The Company hereby consents
to and ratifies any and all execution and/or filing of financing statements on
or prior to the Original Closing Date by CIT. The Company agrees to do whatever
CIT may reasonably request, from time to time, by way of: (a) filing notices of
liens, financing statements, amendments, renewals and continuations thereof; (b)
cooperating with CIT’s agents and employees; (c) keeping Collateral records; (d)
transferring proceeds of Collateral to CIT’s possession; and (e) performing such
further acts as CIT may reasonably require in order to effect the purposes of
this Financing Agreement, including but not limited to obtaining control
agreements with respect to deposit accounts and/or Investment Property.
 
7.5.   (a) The Company agrees to maintain insurance on the Real Estate,
Equipment and Inventory under such policies of insurance, with such insurance
companies, in such reasonable amounts and covering such insurable risks as are
at all times reasonably satisfactory to CIT. All policies covering the Real
Estate, Equipment and Inventory are, subject to the rights of any holders of
Permitted Encumbrances holding claims senior to CIT, to be made payable to CIT,
in case of loss, under a standard non contributory “mortgagee”, “lender” or
“secured party” clause and are to contain such other provisions as CIT may
require to fully protect CIT’s interest in the Real Estate, Inventory and
Equipment and to any payments to be made under such policies. All original
policies or true copies thereof are to be delivered to CIT, premium prepaid,
with the loss payable endorsement in CIT’s favor, and shall provide for not less
than thirty (30) days prior written notice to CIT of the exercise of any right
of cancellation. At the Company’s request, or if the Company fails to maintain
such insurance, CIT may arrange for such insurance, but at the Company’s expense
and without any responsibility on CIT’s part for: (i) obtaining the insurance;
(ii) the solvency of the insurance companies; (iii) the adequacy of the
coverage; or (iv) the collection of claims. Upon the occurrence of an Event of
Default which is not waived in writing by CIT, CIT shall, subject to the rights
of any holders of Permitted Encumbrances holding claims senior to CIT, have the
sole right, in the name of CIT or the Company, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.
 
(b)    (i) In the event any part of the Company’s Real Estate or Equipment is
damaged by fire or other casualty and the Insurance Proceeds for such damage or
other casualty is less than or equal to $100,000.00, CIT shall promptly apply
such Proceeds to reduce the Company’s outstanding balance in the Revolving Loan
Account. Upon the occurrence of a Default or Event of Default, CIT may apply
Insurance Proceeds to the Obligations in such manner as it may deem advisable in
its sole discretion; and
 
                (ii) In the event any part of the Company’s Real Estate or
Equipment is damaged by fire or other casualty, and the Insurance Proceeds is
greater than $100,000.00, CIT may, subject to the rights of any holders of
Permitted Encumbrances holding claims senior to CIT, apply the Insurance
Proceeds to the payment of the Obligations in such manner and in such order as
CIT may reasonably elect.
 
7.6. The Company agrees to pay, when due, all Taxes, including sales taxes,
assessments, claims and other charges lawfully levied or assessed upon the
Company or the Collateral unless such Taxes are being diligently contested in
good faith by the Company or TBV (in respect of the TBV Receivables) or Gemini
(in respect of the Gemini Receivables) by appropriate proceedings and adequate
reserves are established in accordance with GAAP. Notwithstanding the foregoing,
if any lien shall be filed or claimed thereunder (a) for Taxes due the United
States of America, or (b) which in CIT’s opinion might create a valid obligation
having priority over the rights granted to CIT herein (exclusive of Real
 

24

--------------------------------------------------------------------------------



Estate), such lien shall not be deemed to be a Permitted Encumbrance hereunder
and the Company shall immediately pay or cause to be paid such tax and remove
the lien of record. If the Company fails to do so promptly, then at CIT’s
election, CIT may (i) create an Availability Reserve in such amount as it may
deem appropriate in its business judgment, or (ii) upon the occurrence of a
Default or Event of Default, imminent risk of seizure, filing of any priority
lien, forfeiture, or sale of the Collateral, pay Taxes on the Company’s behalf,
and the amount thereof shall be an Obligation secured hereby and due on demand.
 
7.7. The Company: (a) agrees to comply with all acts, rules, regulations and
orders of any legislative, administrative or judicial body or official, which
the failure to comply with would have a material and adverse impact on the
Collateral, or any material part thereof, or on the business or operations of
the Company, provided that the Company may contest any acts, rules, regulations,
orders and directions of such bodies or officials in any reasonable manner which
will not, in CIT’s reasonable opinion, materially and adversely effect CIT’s
rights or priority in the Collateral; (b) agrees to comply with all
environmental statutes, acts, rules, regulations or orders as presently existing
or as adopted or amended in the future, applicable to the Collateral, the
ownership and/or use of its real property and operation of its business, which
the failure to comply with would have a material and adverse impact on the
Collateral, or any material part thereof, or on the operation of the business of
the Company; and (c) shall not be deemed to have breached any provision of this
Paragraph 7.7 if (i) the failure to comply with the requirements of this
Paragraph 7.7 resulted from good faith error or innocent omission, (ii) the
Company promptly commences and diligently pursues a cure of such breach, and
(iii) such failure is cured within (30) days following the Company’s receipt of
notice of such failure, or if such cannot in good faith be cured within thirty
(30) days, then such breach is cured within a reasonable time frame based upon
the extent and nature of the breach and the necessary remediation, and in
conformity with any applicable consent order, consensual agreement and
applicable law.
 
7.8. Until termination of this Financing Agreement and payment and satisfaction
of all Obligations due hereunder, the Company agrees that, unless CIT shall have
otherwise consented in writing, the Company will furnish to CIT: (a) within
ninety (90) days after the end of each Fiscal Year of the Company, (i) an
audited Consolidated Balance Sheet, with a Consolidating Balance Sheet attached
thereto, as at the close of such year, and statements of profit and loss, cash
flow and reconciliation of surplus of the Company and its consolidated
subsidiaries for such year, audited by independent public accountants selected
by the Company and satisfactory to CIT, (ii) comparable information adjusted to
reflect changes from the prior Fiscal Year and with the projections delivered
pursuant to this Paragraph, in each case certified by an authorized financial or
accounting officer of the Company; and (iii) a management discussion and
analysis regarding the Company’s actual results versus the prior Fiscal Year
results and the projections provided pursuant to this Paragraph; (b) within
forty-five (45) days after the end of each Fiscal Quarter a Consolidated Balance
Sheet and Consolidating Balance Sheet as at the end of such period and
statements of profit and loss, cash flow and surplus of the Company and its
consolidated subsidiaries, together with comparable information adjusted to
reflect any changes for the corresponding period of the previous Fiscal Year and
with the projections delivered pursuant to this Paragraph, in each case
certified by an authorized financial or accounting officer of the Company; (c)
within thirty (30) days after the end of each month a Consolidated Balance Sheet
as at the end of such period and statements of profit and loss, cash flow and
surplus of the Company and all subsidiaries for such period, certified by an
authorized financial or accounting officer of the Company; (d) concurrently
after the filing or sending thereof, all reports, financial statements and
registration statements filed by the Company or any of its subsidiaries with the
Securities and Exchange Commission or any securities exchange and (e) from time
to time, such further information regarding the business affairs and financial
condition of the Company and its consolidated subsidiaries as CIT may reasonably
request, including, without limitation (i) the accountant’s management practice
letter and (ii) within thirty (30) days prior to the end of each Fiscal Year
annual income statement, balance sheet, cash flow and Availability projections
for the next following Fiscal Year, on a monthly basis, together with the
assumptions (in reasonable detail) relating
 

25

--------------------------------------------------------------------------------



thereto, all in a form satisfactory to CIT. Each financial statement which the
Company is required to submit hereunder must be accompanied by an officer’s
certificate, signed by the President, Vice President, Controller, or Treasurer,
pursuant to which any one such officer must certify that: (w) the financial
statement(s) fairly and accurately represent(s) the Company’s financial
condition at the end of the particular accounting period, as well as the
Company’s operating results during such accounting period, subject to year end
audit adjustments; (x) during the particular accounting period: (A) no Default
or Event of Default has occurred and is continuing under this Financing
Agreement, provided, however, that if any such officer has knowledge that any
such Default or Event of Default, has occurred during such period, the existence
of and a detailed description of same shall be set forth in such officer’s
certificate; (B) the Company has not received any notice of cancellation with
respect to its property insurance policies; (C) the Company has not received any
notice that could result in a material adverse effect on the value of the
Collateral taken as a whole; and (D) the exhibits attached to such financial
statement(s) constitute detailed calculations showing compliance with all
financial covenants contained in this Financing Agreement and; (y) the Company
has paid, as and when due, all monthly premium payments and quarterly lost fund
payments as required by its insurance carrier in respect of workers’
compensation claims; and (z) the Company and, to the Company’s knowledge, the
other parties to the TBV Service Agreement have complied with all the terms of
the TBV Service Agreement and the other parties to the Gemini Service Agreement
have complied with all the terms of the Gemini Service Agreement (and, if such
non-compliance has occurred, provide a reasonably detailed explanation regarding
the same and the steps taken to address such non-compliance).
 
7.9. Until termination of this Financing Agreement and payment and satisfaction
of all Obligations hereunder, the Company agrees that, without the prior written
consent of CIT, except as otherwise herein provided, the Company will not:
 
(a) Mortgage, assign, pledge, transfer or otherwise permit any lien, charge,
security interest, encumbrance or judgment, (whether as a result of a purchase
money or title retention transaction, or other security interest, or otherwise)
to exist on any of the Company’s Collateral or any other assets, whether now
owned or hereafter acquired, except for the Permitted Encumbrances;
 
(b) Incur or create any Indebtedness other than the Permitted Indebtedness;
 
(c) Sell, lease, assign, transfer or otherwise dispose of (i) Collateral, except
as otherwise specifically permitted by this Financing Agreement, or (ii) either
all or substantially all of the Company’s assets, which do not constitute
Collateral;
 
(d) Merge, consolidate or otherwise alter or modify its corporate name,
principal place of business, structure, or existence, re-incorporate or
re-organize, or enter into or engage in any operation or activity materially
different from that presently being conducted by the Company, except that the
Company may change its corporate name or address; provided that: (i) the Company
shall give CIT thirty (30) days prior written notice thereof, and (ii) the
Company shall execute and deliver, prior to or simultaneously with any such
action, any and all documents and agreements requested by CIT to confirm the
continuation and preservation of all security interests and liens granted to CIT
hereunder;
 
(e) Assume, guarantee, endorse, or otherwise become liable upon the obligations
of any person, firm, entity or corporation, except by the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business;
 
 

26

--------------------------------------------------------------------------------



(f) Declare or pay any dividend or distributions of any kind on, or purchase,
acquire, redeem or retire, any of the capital stock or equity interest, of any
class whatsoever, whether now or hereafter outstanding, except that the Company
may declare and pay dividends in the ordinary course of its business with
respect to its Series A Convertible Preferred Stock, provided that (i) the
aggregate amount of such dividends does not exceed in any Fiscal Quarter $41,000
and (ii) immediately before and after giving effect to the making of any such
dividend (A) no Default or Event of Default shall have occurred and be
continuing, (B) the Company shall be in compliance with Paragraph 7.10 of
Section 7 and (c) the Company shall have at least $500,000.00 in Availability
immediately before and after giving effect to the making of each such dividend;
 
(g) Make any advance or loan to, or any investment in, any firm, entity, person
or corporation, or purchase or acquire all or substantially all of the stock or
assets of any entity, person or corporation, except that the Company may make
loans to TBV, pursuant to the terms of the TBV Service Agreement and to Gemini,
pursuant to the terms of the Gemini Service Agreement, on terms and in an amount
satisfactory to CIT; or
 
(h) Pay any management, consulting or other similar fees to any person,
corporation or other entity affiliated with the Company.
 
7.10. If the average Availability during any calendar month is less than
$2,000,000, then, on and after any such month until the termination of this
Financing Agreement and payment and satisfaction in full of all Obligations
hereunder, the Company will, as of the last day of each month, maintain a Fixed
Charge Coverage Ratio of not less than (a) 1.10:1:00 for the twelve (12) month
period ending each month during the period commencing on the Restatement
Effective Date and ending September 30, 2006, and (b) 1.15:1.00 for the twelve
(12) month period ending each month thereafter.
 
7.11. The Company agrees to advise CIT in writing of: (a) all expenditures
(actual or anticipated) in excess of $150,000.00 from the budgeted amount
therefor in any Fiscal Year for (i) environmental clean up, (ii) environmental
compliance or (iii) environmental testing and the impact of said expenses on the
Company’s Working Capital; and (b) any notices the Company receives from any
local, state or federal authority advising the Company of any environmental
liability (real or potential) stemming from the Company’s operations, its
premises, its waste disposal practices, or waste disposal sites used by the
Company and to provide CIT with copies of all such notices if so required.
 
7.12. The Company hereby agrees to indemnify and hold harmless CIT and its
officers, directors, employees, attorneys and agents (each an “Indemnified
Party”) from, and holds each of them harmless against, any and all losses,
liabilities, obligations, claims, actions, damages, costs and expenses
(including attorney’s fees) and any payments made by CIT pursuant to any
indemnity provided by CIT with respect to or to which any Indemnified Party
could be subject insofar as such losses, liabilities, obligations, claims,
actions, damages, costs, fees or expenses with respect to the Loan Documents,
including without limitation those which may arise from or relate to: (a) the
Depository Account, the Blocked Accounts, the lockbox and/or any other
depository account and/or the agreements executed in connection therewith; and
(b) any and all claims or expenses asserted against CIT as a result of any
environmental pollution, hazardous material or environmental clean up relating
to the Real Estate; or any claim or expense which results from the Company’s
operations (including, but not limited to, the Company’s off site disposal
practices) and use of the Real Estate, which CIT may sustain or incur (other
than solely as a result of the physical actions of CIT on the Company’s premises
which are determined to constitute gross negligence or willful misconduct by a
court of competent jurisdiction), all whether through the alleged or actual
negligence of such person or otherwise, except and to the extent that the same
results solely and directly from the gross negligence or willful misconduct of
such Indemnified Party as finally determined by a court of competent
jurisdiction. The Company hereby agrees that this indemnity shall survive
termination of this Financing Agreement, as well as payments of Obligations
which may be due hereunder. CIT may, in its sole business judgment, establish
such Availability Reserves with respect thereto as it may deem advisable under
the circumstances and, upon any termination hereof, hold such reserves as cash
reserves for any such contingent liabilities.
 
 
27

--------------------------------------------------------------------------------


 
7.13. Without the prior written consent of CIT, the Company agrees that it will
not enter into any transaction, including, without limitation, any purchase,
sale, lease, loan or exchange of property with any subsidiary or affiliate of
the Company; provided that, except as otherwise set forth in this Financing
Agreement, the Company may enter into sale and service transactions in the
ordinary course of its business and pursuant to the reasonable requirements of
the Company, and upon standard terms and conditions and fair and reasonable
terms, no less favorable to the Company than the Company could obtain in a
comparable arms length transaction with an unrelated third party; provided
further that no Default or Event of Default exists or will occur hereunder prior
to and after giving effect to any such transaction.
 
7.14. Any replacement of the Chief Financial Officer and/or Chief Operating
Officer of the Company shall be reasonably satisfactory to CIT.
 
7.15. The Company agrees to notify CIT of all worker’s compensation claims in an
amount of $150,000.00 or more (whether or not covered by insurance).
 
SECTION 8. Interest, Fees and Expenses
 
8.1.    (a) Interest on the outstanding principal balance of the Revolving Loans
that are Chase Bank Rate Loans shall accrue at a rate per annum equal to the
Chase Bank Rate plus the Applicable Margin. Interest on Revolving Loans that are
Chase Bank Rate Loans shall be due and payable on the first day of each month
and shall be based on the average net principal balance of such Revolving Loans
at the close of each day during the immediately preceding month. In the event of
any change in the Chase Bank Rate, the rate set forth in the first sentence of
this Section 8.1 shall change, effective as of the date of such change, so as to
remain equal to the new Chase Bank Rate plus the Applicable Margin. On each
Revolving Loan (or portion of a Revolving Loan) that is a LIBOR Loan, interest
shall be due and payable on the LIBOR Interest Payment Date and shall accrue at
a rate per annum equal to the Applicable Margin plus the applicable LIBOR on the
outstanding principal balance of such LIBOR Loan. All interest rates shall be
calculated based on a 360-day year and actual days elapsed. CIT shall be
entitled to charge the Revolving Loan Account at the rate provided for herein
when due until all Obligations have been paid in full.
 
(b) Notwithstanding any provision to the contrary contained in this Section 8,
in the event that the outstanding Revolving Loans plus the undrawn amount of all
outstanding Letters of Credit exceed the lesser of (i) the Revolving Line of
Credit or (ii) the Borrowing Base: (A) as a result of Revolving Loans advanced
by CIT at the request of the Company (herein “Requested Overadvances”), for any
one (1) or more days in any month, or (ii) for any other reason whatsoever
(herein “Other Overadvances”) and such Other Overadvances continue for five (5)
or more days in any month, the average net balance of all Revolving Loans for
such month shall bear interest at the Overadvance Rate.
 
(c) Upon and after the occurrence of an Event of Default (a) after the giving of
any required notice by CIT in accordance with the provisions of Section 10,
Paragraph 10.2 hereof, all Obligations shall bear interest at the Default Rate
of Interest and (b) at CIT’s election at any time thereafter, interest on each
outstanding LIBOR Loan shall be due and payable on the first day of each month,
notwithstanding the Interest Period with respect thereto.
 
(d) In consideration of the issuance of any Letter of Credit Guaranty by CIT or
other assistance of CIT in obtaining Letters of Credit pursuant to Section 5
hereof, the Company agrees to pay to CIT a Letter of Credit Guaranty Fee equal
to two percent (2%) per annum on the face amount of each Letter of Credit. All
Letter of Credit Guaranty Fees shall be due and payable monthly on the first day
of each month.
 
 
28

--------------------------------------------------------------------------------


 
(e) The Company agrees to reimburse CIT for any and all charges, fees,
commissions, costs and expenses charged to CIT for the Company’s account by an
Issuing Bank in connection with, or arising out of, Letters of Credit or out of
transactions relating thereto, when charged to or paid by CIT, or as may be due
upon any termination of this Financing Agreement.
 
8.2. The Company shall reimburse or pay CIT, as the case may be, for: (a) all
Out of Pocket Expenses; (b) any applicable Documentation Fee; and (c) without
the payment of such constituting a waiver by CIT of a Default or Event of
Default hereunder, a non-refundable fee of $250.00 for each document or report
requested by, but not promptly delivered, to CIT.
 
8.3. Upon the last Business Day of each month, commencing on December 31, 2003,
the Company shall pay to CIT (i) the Revolving Line of Credit Fee, and (ii)
interest on the Collection Days. Interest will be computed at the rate, and in
the manner, set forth in Paragraph 8.1 of this Financing Agreement.
 
8.4. [Intentionally Omitted]
 
8.5. On each anniversary of the Original Closing Date the Company shall pay to
CIT the Administrative Management Fee in the amount of $25,000.00, which shall
be deemed fully earned on the Original Closing Date.
 
8.6. The Company shall pay CIT’s standard charges and fees for CIT’s personnel
used by CIT for reviewing the books and records of the Company and for
verifying, testing, protecting, safeguarding, preserving or disposing of all or
any part of the Collateral (which fees shall be in addition to the
Administrative Management Fee and any Out-of-Pocket Expenses, and are currently
billed at the rate of $850.00 per examiner per day).
 
8.7. The Company hereby authorizes CIT to charge the Revolving Loan Account with
the amount of all payments due hereunder as such payments become due (including,
without limitation, CIT’s standard charges for wire transfers). The Company
confirms that any charges which CIT may so make to the Revolving Loan Account as
herein provided will be made as an accommodation to the Company and solely at
CIT’s discretion.
 
8.8. In the event that CIT or any participant hereunder (or any financial
institution which may from time to time become a participant or lender
hereunder) shall have determined in the exercise of its reasonable business
judgment that, subsequent to the Original Closing Date, any change in applicable
law, rule, regulation or guideline regarding capital adequacy, or any change in
the interpretation or administration thereof, or compliance by CIT or such
participant with any new request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on CIT’s or such participant’s capital as a consequence of its obligations
hereunder to a level below that which CIT or such participant could have
achieved but for such adoption, change or compliance (taking into consideration
CIT or such participant’s policies with respect to capital adequacy) by an
amount reasonably deemed by CIT or such participant to be material, then, from
time to time, the Company shall pay no later than five (5) days following demand
to CIT or such participant such additional amount or amounts as will compensate
CIT’s or such participant’s for such reduction. In determining such amount or
amounts, CIT or such participant may use any reasonable averaging or attribution
methods. The protection of this Paragraph 8.8 shall be available to CIT or such
participant regardless of any possible contention of invalidity or
inapplicability with respect to the applicable law, regulation or condition. A
certificate of CIT or such participant setting forth such amount or amounts as
shall be necessary to compensate CIT or such participant with respect to this
Section 8 and the calculation thereof when delivered to the Company shall be
conclusive on the Company absent manifest error. Notwithstanding anything in
this paragraph to the contrary, in the event CIT or such participant has
exercised its rights pursuant to this paragraph, and subsequent thereto
determines that the additional amounts paid by the Company in whole or in part
exceed the amount which CIT or such participant actually required to be made
whole, the excess, if any, shall be returned to the Company by CIT or such
participant.
 
 
29

--------------------------------------------------------------------------------


 
8.9. In the event that any applicable law, treaty or governmental regulation, or
any change therein or in the interpretation or application thereof, or
compliance by CIT or such participant with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:
 
(a) subject CIT or such participant to any tax of any kind whatsoever with
respect to this Financing Agreement or change the basis of taxation of payments
to CIT or such participant of principal, fees, interest or any other amount
payable hereunder or under any other documents (except for changes in the rate
of tax on the overall net income of CIT or such participant by the federal
government or the jurisdiction in which it maintains its principal office);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by CIT or such participant by
reason of or in respect to this Financing Agreement and the Loan Documents,
including (without limitation) pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
 
(c) impose on CIT or such participant any other condition with respect to this
Financing Agreement or any other document, and the result of any of the
foregoing is to increase the cost to CIT or such participant of making, renewing
or maintaining its loans hereunder by an amount that CIT or such participant
deems to be material in the exercise of its reasonable business judgment or to
reduce the amount of any payment (whether of principal, interest or otherwise)
in respect of any of the loans by an amount that CIT or such participant deems
to be material in the exercise of its reasonable business judgment, then, in any
case the Company shall pay CIT or such participant, within five (5) days
following its demand, such additional cost or such reduction, as the case may
be. CIT or such participant shall certify the amount of such additional cost or
reduced amount to the Company and the calculation thereof and such certification
shall be conclusive upon the Company absent manifest error.
 
8.10. 
 
(a) The Company may elect to use LIBOR as to any Revolving Loans, convert any
Chase Bank Rate Loan to a new LIBOR Loan or continue any existing LIBOR Loan as
a new LIBOR Loan on the last day of the Interest Period with respect to such
existing LIBOR Loan, so long as:
 
(i) no Default or Event of Default shall have occurred and be continuing on the
date on which such new LIBOR Loan is requested and on the first day of the
Interest Period for such new LIBOR Loan;
 
(ii) the Company requests the new LIBOR Loan no later than three (3) Business
Days preceding the first day of the Interest Period for such new LIBOR Loan (or
three (3) Business Days prior to the expiration of any Interest Period, in the
case of a continuation of an existing LIBOR Loan);
 
 
30

--------------------------------------------------------------------------------


 
(iii) if CIT requests written confirmation of any new LIBOR Loan from the
Company, the Company shall have signed and returned to CIT any such confirmation
on or prior to the first day of the Interest Period for such new LIBOR Loan; and
 
(iv) with respect to the Interest Period selected by the Company for such new
LIBOR Loan, (x) either JPMorgan Chase Bank provides a LIBOR quote for such
Interest Period or CIT otherwise determines the LIBOR for such Interest Period,
as provided in the definition of LIBOR, and (y) such Interest Period ends on or
before the Termination Date.
 
Any LIBOR election must be for at least $1,000,000 and if greater, in integral
multiples of $100,000, and there shall be no more than four (4) LIBOR Loans
outstanding at one time. Elections for LIBOR Loans shall be irrevocable once
made. If any condition for a LIBOR election is not satisfied, then the requested
new loan (or continuation of an existing LIBOR Loan) shall be made to the
Company as a Chase Bank Rate Loan.


(b) Notwithstanding any other provision of this Financing Agreement to the
contrary, if any law, regulation, treaty or directive, or any amendment thereto
or change in the interpretation or application thereof, shall make it unlawful
for CIT to make or maintain any LIBOR Loan, then (x) such LIBOR Loan shall
convert automatically to a Chase Bank Rate Loan at the end of the applicable
Interest Period, or such earlier date as may be required by such law,
regulation, treaty or directive, and (y) the obliga-tion of CIT thereafter to
make or continue LIBOR Loans and to convert Chase Bank Rate Loans into LIBOR
Loans hereunder shall be suspended until CIT determines that it is no longer
unlawful to make and maintain LIBOR Loans as contemplated herein. In addition,
in the event that, by reason of any Regulatory Change, CIT either (x) incurs any
material additional costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of CIT which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined hereunder, or a category of extensions of credit or other as-sets of
CIT which includes LIBOR Loans, or (y) becomes subject to any material
restrictions on the amount of such a category of liabilities or assets which CIT
may hold, then if CIT so elects by notice to the Company, the obliga-tion of CIT
thereafter to make or continue LIBOR Loans and to convert Chase Bank Rate Loans
into LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect.


(c) Notwithstanding any other provision of this Financing Agreement to the
contrary, if CIT determines in the exercise of its reason-able business judgment
(which determination shall be conclusive and binding upon the Company) that by
reason of circumstances affecting the interbank LIBOR market, adequate and
reasonable means do not exist for ascertaining LIBOR applicable to an Interest
Period with respect to any election of a new LIBOR Loan, CIT shall give written
notice of such determination to the Company prior to the effective date of such
election. Upon receipt of such notice, the Company may cancel the Company’s
request for such new LIBOR Loan, in which case the requested LIBOR Loan shall be
made as a Chase Bank Rate Loan. Until such notice has been withdrawn by CIT, the
obliga-tion of CIT thereafter to make or continue LIBOR Loans and to convert
Chase Bank Rate Loans into LIBOR Loans hereunder shall be suspended until CIT
determines that adequate and reasonable means again exist for ascertaining LIBOR
applicable to an Interest Period with respect to any election of a new LIBOR
Loan.
 
 
31

--------------------------------------------------------------------------------


 
 
(d) The Company hereby agrees to pay to CIT, on demand, any ad-ditional amounts
necessary to compensate CIT for any costs incurred by CIT in making any
conversions from LIBOR Loans to Chase Bank Rate Loans in accordance with this
Section 8.10, including, without limitation, breakage costs provided for in
Section 8.10(e) of this Financing Agreement.


(e) In the event that the Company (i) pays all or any part of the principal
amount of a LIBOR Loan on a date prior to the last day of an Interest Period for
such LIBOR Loan, (ii) fails to borrow a LIBOR Loan, or fails to convert a Chase
Bank Rate Loan to a LIBOR Loan, on the date for such borrowing or conversion
specified in the relevant request to CIT, or (iii) fails to pay to CIT the
principal of, or interest on, any LIBOR Loan when due, the Company agrees to pay
to CIT (and any financial institution that purchases from CIT a participation in
the loans made by CIT to the Company hereunder), on demand, the greater of (x)
such amount as shall compensate CIT and such financial institution for any
actual loss, cost or expense that CIT or such financial institution may sustain
or incur as a result of such event (including, without limitation, any interest
or fees payable by CIT or such financial institution to lenders or depositors of
funds obtained by CIT or such financial institution in order to make or maintain
any LIBOR Loans under this Financing Agreement), and (y) in the case of a
prepayment of any LIBOR Loan, the excess (if any) of the amount of interest that
would have accrued on such loan from the first day of the Interest Period to the
date of prepayment, assuming that such loan was a Chase Bank Rate Loan, over the
amount of interest that actually accrued on such loan from the first day of the
Interest Period to the date of prepayment. The determination by CIT of the
amount of any such loss, cost or expense described in clause (x) of the
preceding sentence, when set forth in a written notice to the Company containing
CIT’s calculations thereof in reasonable detail, shall be conclusive and binding
upon the Company, in the absence of manifest error.


8.11. For purposes of this Financing Agreement and Section 8 thereof, any
reference to CIT shall include any financial institution which may become a
participant or co-lender subsequent to the Original Closing Date.
 
SECTION 9. Powers
 
The Company hereby constitutes CIT, or any person or agent CIT may designate, as
its attorney in fact, at the Company’s cost and expense, to exercise all of the
following powers, which being coupled with an interest, shall be irrevocable
until all Obligations to CIT have been paid in full:
 
(a) To receive, take, endorse, sign, assign and deliver, all in the name of CIT
or the Company, any and all checks, notes, drafts, and other documents or
instruments relating to the Collateral;
 
(b) To receive, open and dispose of all mail addressed to the Company and to
notify postal authorities to change the address for delivery thereof to such
address as CIT may designate;
 
(c) To request from customers indebted on Accounts at any time, in the name of
CIT information concerning the amounts owing on the Accounts;
 
 
32

--------------------------------------------------------------------------------


 
 
(d) To request from customers indebted on Accounts at any time, in the name of
the Company, in the name of certified public accountant designated by CIT or in
the name of CIT’s designee, information concerning the amounts owing on the
Accounts;
 
(e) To transmit to customers indebted on Accounts notice of CIT’s interest
therein and to notify customers indebted on Accounts to make payment directly to
CIT for the Company’s account; and
 
(f) To take or bring, in the name of CIT or the Company, all steps, actions,
suits or proceedings deemed by CIT necessary or desirable to enforce or effect
collection of the Accounts.
 
Notwithstanding anything hereinabove contained to the contrary, the powers set
forth in (b) and (f) above may only be exercised during the continuance of an
Event of Default.
 
SECTION 10. Events of Default and Remedies
 
10.1. Notwithstanding anything hereinabove to the contrary, CIT may terminate
this Financing Agreement immediately upon the occurrence of any of the following
Events of Default:
 
(a) cessation of the business of the Company or any Guarantor, or the calling of
a meeting of the creditors of the Company or any Guarantor, for purposes of
compromising the debts and obligations of the Company or any Guarantor;
 
(b) the failure of the Company or any Guarantor to generally pay its debts as
they mature;
 
(c) (i) the commencement by the Company or any Guarantor of any bankruptcy,
insolvency, arrangement, reorganization, receivership or similar proceedings
under any federal or state law; (ii) the commencement against the Company or any
Guarantor of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceeding under any federal or state law by creditors
of the Company or any Guarantor, provided that such Default shall not be deemed
an Event of Default if such proceeding is controverted within ten (10) days and
dismissed and vacated within thirty (30) days of commencement except, in the
event that any of the actions sought in any such proceeding shall occur or the
Company or any Guarantor shall take action to authorize or effect any of the
actions in any such proceeding; or (iii) the commencement (x) by the Company’s
or any Guarantor’s subsidiaries, or any one of them, of any bankruptcy,
insolvency, arrangement, reorganization, receivership or similar proceeding
under any applicable state law, or (y) against the Company’s or any Guarantor’s
subsidiaries, or any one of them, of any involuntary bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceeding under applicable
law, provided that such Default shall not be deemed an Event of Default if such
proceeding is controverted within ten (10) days and dismissed or vacated within
thirty (30) days of commencement, except in the event that any of the actions
sought in any such proceeding shall occur or the Company’s or any Guarantor’s
subsidiaries, or any one of them, shall take action to authorize or effect any
of the actions in any such proceeding;
 
(d) breach by the Company of any warranty, representation or covenant contained
herein (other than those referred to in sub paragraph (e) below) or in any other
written agreement between the Company or CIT, provided that such Default by the
Company of any of the warranties, representations or covenants referred in this
clause (d) shall not be deemed to be an Event of Default unless and until such
Default shall remain unremedied to CIT’s satisfaction for a period of ten (10)
days from the date of such breach;
 
 
33

--------------------------------------------------------------------------------


 
(e) breach by the Company of any warranty, representation or covenant of
Paragraphs 3.3 (other than the fourth sentence of Paragraph 3.3) and 3.4 of
Section 3 hereof; Paragraphs 6.3, 6.4 (other than the first sentence of
Paragraph 6.4), and 6.10 of Section 6 hereof; Paragraphs 7.1, 7.5, 7.6, and 7.8
through 7.14 hereof;
 
(f) failure of the Company to pay any of the Obligations within five (5)
Business Days of the due date thereof, provided that nothing contained herein
shall prohibit CIT from charging such amounts to the Revolving Loan Account on
the due date thereof;
 
(g) the Company shall (i) engage in any “prohibited transaction” as defined in
ERISA, (ii) have any “accumulated funding deficiency” as defined in ERISA, (iii)
have any “reportable event” as defined in ERISA, (iv) terminate any “plan”, as
defined in ERISA or (v) be engaged in any proceeding in which the Pension
Benefit Guaranty Corporation shall seek appointment, or is appointed, as trustee
or administrator of any “plan”, as defined in ERISA, and with respect to this
sub paragraph (h) such event or condition (x) remains uncured for a period of
thirty (30) days from date of occurrence and (y) could, in the reasonable
opinion of CIT, subject the Company to any tax, penalty or other liability
material to the business, operations or financial condition of the Company;
 
(h) the occurrence of any default or event of default (after giving effect to
any applicable grace or cure periods) under any instrument or agreement
evidencing any Indebtedness of the Company having a principal amount in excess
of $250,000.00;
 
(i) the Chief Financial Officer and/or Chief Operating Officer of the Company
resigns and such position is not filled with a replacement reasonably
satisfactory to CIT within thirty (30) days thereafter;
 
(j) if at any time the Continuing Directors cease to constitute at least a
majority of the members of the Company’s Board of Directors. For purposes of
this section, the Company’s “Continuing Directors” shall mean Messrs. Bruce
Galloway, Peter Kikis, Thomas Kikis, Robert Ellin, Martin Wade and Martin Blake;
 
(k) if any Guarantor dies or terminates its respective Guaranty or otherwise
fails to perform any of the terms of the Guaranty, all prior to termination of
this Financing Agreement and payment in full of all Obligations;
 
(l) any judgment or judgments aggregating in excess of $100,000.00 or any
injunction or attachment is obtained or enforced against the Company or any
Guarantor and which remains unstayed for more than ten (10) Business Days;
 
(m) at any time the TBV Receivables form a part of the Borrowing Base the TBV
Assignment Agreement shall be terminated or not otherwise be in full force or
effect, or TBV, the Company or any other party thereto (other than CIT) shall
breach any warranty, representation or covenant contained therein; or
 
(n) at any time the Gemini Receivables form a part of the Borrowing Base, the
Gemini Service Agreement or Gemini Assignment Agreement shall be terminated or
not otherwise be in full force or effect, or Gemini, the Company or any other
party thereto (other than CIT) shall breach any warranty, representation or
covenant contained therein.
 
 
34

--------------------------------------------------------------------------------


 
10.2. Upon the occurrence of a Default and/or an Event of Default, at the option
of CIT, all loans, advances and extensions of credit provided for in Section 3
of this Financing Agreement shall be thereafter in CIT’s sole discretion and the
obligation of CIT to make Revolving Loans and to assist the Company in opening
Letters of Credit shall cease unless such Default is cured to CIT’s satisfaction
or Event of Default is waived in writing by CIT , and at the option of CIT upon
the occurrence of an Event of Default: (a) all Obligations shall become
immediately due and payable; (b) CIT may charge the Company the Default Rate of
Interest on all then outstanding or thereafter incurred Obligations in lieu of
the interest provided for in Section 8 of this Financing Agreement, and (c) CIT
may immediately terminate this Financing Agreement upon notice to the Company;
provided, however, that, upon the occurrence of an Event of Default listed in
Paragraph 10.1(c) of this Section 10, this Financing Agreement shall
automatically terminate and all Obligations shall become due and payable,
without any action, declaration, notice or demand by CIT. The exercise of any
option is not exclusive of any other option, which may be exercised at any time
by CIT.
 
10.3. Immediately upon the occurrence of any Event of Default, CIT may, to the
extent permitted by law: (a) remove from any premises where same may be located
any and all books and records, computers, electronic media and software programs
associated with any Collateral (including any electronic records, contracts and
signatures pertaining thereto), documents, instruments, files and records, and
any receptacles or cabinets containing same, relating to the Accounts, or CIT
may use, at the Company’s expense, such of the Company’s personnel, supplies or
space at the Company’s places of business or otherwise, as may be necessary to
properly administer and control the Accounts or the handling of collections and
realizations thereon; (b) bring suit, in the name of the Company or CIT, and
generally shall have all other rights respecting said Accounts, including
without limitation the right to: accelerate or extend the time of payment,
settle, compromise, release in whole or in part any amounts owing on any
Accounts and issue credits in the name of the Company or CIT; (c) sell, assign
and deliver the Collateral and any returned, reclaimed or repossessed Inventory,
with or without advertisement, at public or private sale, for cash, on credit or
otherwise, at CIT’s sole option and discretion, and CIT may bid or become a
purchaser at any such sale, free from any right of redemption, which right is
hereby expressly waived by the Company; (d) foreclose the security interests in
the Collateral created herein or by the Loan Documents by any available judicial
procedure, or to take possession of any or all of the Collateral, including any
Inventory, Equipment and/or Other Collateral without judicial process, and to
enter any premises where any Inventory, Equipment and/or Other Collateral may be
located for the purpose of taking possession of or removing the same; and (e)
exercise any other rights and remedies provided in law, in equity, by contract
or otherwise. CIT shall have the right, without notice or advertisement, to
sell, lease, or otherwise dispose of all or any part of the Collateral, whether
in its then condition or after further preparation or processing, in the name of
the Company or CIT, or in the name of such other party as CIT may designate,
either at public or private sale or at any broker’s board, in lots or in bulk,
for cash or for credit, with or without warranties or representations (including
but not limited to warranties of title, possession, quiet enjoyment and the
like), and upon such other terms and conditions as CIT in its sole discretion
may deem advisable, and CIT shall have the right to purchase at any such sale.
If any Inventory and Equipment shall require rebuilding, repairing, maintenance
or preparation, CIT shall have the right, at its option, to do such of the
aforesaid as is necessary, for the purpose of putting the Inventory and
Equipment in such saleable form as CIT shall deem appropriate and any such costs
shall be deemed an Obligation hereunder. Any action taken by CIT pursuant to
this paragraph shall not effect commercial reasonableness of the sale. The
Company agrees, at the request of CIT, to assemble the Inventory and Equipment
and to make it available to CIT at premises of the Company or elsewhere and to
make available to CIT the premises and facilities of the Company for the purpose
of CIT’s taking possession of, removing or putting the Inventory and Equipment
in saleable form. If notice of intended disposition of any Collateral is
required by law, it is agreed that ten (10) days notice shall constitute
reasonable notification and full compliance with the law. The net cash proceeds
resulting from CIT’s exercise of any of the foregoing rights, (after deducting
all charges, costs and expenses, including
 
 
35

--------------------------------------------------------------------------------


 
 
reasonable attorneys’ fees) shall be applied by CIT to the payment of the
Obligations, whether due or to become due, in such order as CIT may elect, and
the Company shall remain liable to CIT for any deficiencies, and CIT in turn
agrees to remit to the Company or its successors or assigns, any surplus
resulting therefrom. The enumeration of the foregoing rights is not intended to
be exhaustive and the exercise of any right shall not preclude the exercise of
any other rights, all of which shall be cumulative. The Company hereby
indemnifies CIT and holds CIT harmless from any and all costs, expenses, claims,
liabilities, Out-of-Pocket Expenses or otherwise, incurred or imposed on CIT by
reason of the exercise of any of its rights, remedies and interests hereunder,
including, without limitation, from any sale or transfer of Collateral,
preserving, maintaining or securing the Collateral, defending its interests in
Collateral (including pursuant to any claims brought by the Company, the Company
as debtor-in-possession, any secured or unsecured creditors of the Company, any
trustee or receiver in bankruptcy, or otherwise), and the Company hereby agrees
to so indemnify and hold CIT harmless, absent CIT’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. The
foregoing indemnification shall survive termination of this Financing Agreement
until such time as all Obligations (including the foregoing) have been finally
and indefeasibly paid in full. In furtherance thereof CIT, may establish such
reserves for Obligations hereunder (including any contingent Obligations) as it
may deem advisable in its reasonable business judgment. Any applicable
mortgage(s), deed(s) of trust or assignment(s) issued to CIT on the Real Estate
shall govern the rights and remedies of CIT thereto.
 
SECTION 11. Termination
 
Except as otherwise permitted herein, CIT may terminate this Financing Agreement
only as of the initial or any subsequent Anniversary Date and then only by
giving the Company at least sixty (60) days prior written notice of termination.
Notwithstanding the foregoing CIT may terminate the Financing Agreement
immediately upon the occurrence of an Event of Default, provided, however, that
if the Event of Default is an event listed in Paragraph 10.1(c) of Section 10 of
this Financing Agreement, this Financing Agreement shall terminate in accordance
with paragraph 10.2 of Section 10. This Financing Agreement, unless terminated
as herein provided, shall automatically continue from Anniversary Date to
Anniversary Date. The Company may terminate this Financing Agreement at any time
upon sixty (60) days’ prior written notice to CIT, provided that the Company
pays to CIT immediately on demand an Early Termination Fee and/or the Prepayment
Premium, if applicable. All Obligations shall become due and payable as of any
termination hereunder or under Section 10 hereof and, pending a final
accounting, CIT may withhold any balances in the Company’s account (unless
supplied with an indemnity satisfactory to CIT) to cover all of the Obligations,
whether absolute or contingent, including, but not limited to, cash reserves for
any contingent Obligations and an amount equal to 105% of the face amount of any
outstanding Letters of Credit. All of CIT’s rights, liens and security interests
shall continue after any termination until all Obligations have been paid and
satisfied in full.
 
SECTION 12. Miscellaneous
 
12.1. The Company hereby waives diligence, notice of intent to accelerate,
notice of acceleration, demand, presentment and protest and any notices thereof
as well as notice of nonpayment. No delay or omission of CIT or the Company to
exercise any right or remedy hereunder, whether before or after the happening of
any Event of Default, shall impair any such right or shall operate as a waiver
thereof or as a waiver of any such Event of Default. No single or partial
exercise by CIT of any right or remedy precludes any other or further exercise
thereof, or precludes any other right or remedy.
 
 
36

--------------------------------------------------------------------------------


 
 
12.2. This Financing Agreement and the Loan Documents executed and delivered in
connection therewith constitute the entire agreement between the Company and
CIT; supersede any prior agreements; can be changed only by a writing signed by
both the Company and CIT; and shall bind and benefit the Company and CIT and
their respective successors and assigns.
 
12.3. In no event shall the Company, upon demand by CIT for payment of any
Indebtedness relating hereto, by acceleration of the maturity thereof, or
otherwise, be obligated to pay interest and fees in excess of the amount
permitted by law. Regardless of any provision herein or in any agreement made in
connection herewith, CIT shall never be entitled to receive, charge or apply, as
interest on any indebtedness relating hereto, any amount in excess of the
maximum amount of interest permissible under applicable law. If CIT ever
receives, collects or applies any such excess, it shall be deemed a partial
repayment of principal and treated as such; and if principal is paid in full,
any remaining excess shall be refunded to the Company. This paragraph shall
control every other provision hereof, the Loan Documents and of any other
agreement made in connection herewith.
 
12.4. If any provision hereof or of any other agreement made in connection
herewith is held to be illegal or unenforceable, such provision shall be fully
severable, and the remaining provisions of the applicable agreement shall remain
in full force and effect and shall not be affected by such provision’s
severance. Furthermore, in lieu of any such provision, there shall be added
automatically as a part of the applicable agreement a legal and enforceable
provision as similar in terms to the severed provision as may be possible.
 
12.5. THE COMPANY AND CIT EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREUNDER. THE COMPANY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED. IN NO EVENT WILL CIT BE LIABLE FOR LOST PROFITS OR
OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.
 
12.6. Except as otherwise herein provided, any notice or other communication
required hereunder shall be in writing (provided that, any electronic
communications from the Company with respect to any request, transmission,
document, electronic signature, electronic mail or facsimile transmission shall
be deemed binding on the Company for purposes of this Financing Agreement,
provided further that any such transmission shall not relieve the Company from
any other obligation hereunder to communicate further in writing), and shall be
deemed to have been validly served, given or delivered when hand delivered or
sent by facsimile, or three days after deposit in the United State mails, with
proper first class postage prepaid and addressed to the party to be notified or
to such other address as any party hereto may designate for itself by like
notice, as follows:
 
(A) if to CIT, at:
 
The CIT Group/Business Credit, Inc.
The CIT Building
505 Fifth Avenue
New York, New York 10017
Attn: Regional Credit Manager
Fax No.: (212) 790-9123
 
 
37

--------------------------------------------------------------------------------


 
(B) if to the Company at:
 
Route 55
Lexington Park
LaGrangeville, New York 12540
 
Attn: Barry Regenstein, President and Chief Financial Officer
Fax No.: (845) 454-0075
 
With a courtesy copy of any material notice to the Company’s counsel at:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036

 
Attn: Andrew Hulsh, Esq.
Fax No. (212) 715-7519
 
provided, however, that the failure of CIT to provide the Company’s counsel with
a copy of such notice shall not invalidate any notice given to the Company and
shall not give the Company any rights, claims or defenses due to the failure of
CIT to provide such additional notice.
 
12.7. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FINANCING AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT INCLUDES AN EXPRESS
ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.
 
12.8. This Financing Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Financing Agreement or discharge
or release the obligations under the Existing Financing Agreement or the lien or
priority of any mortgage, pledge, security agreement or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Financing Agreement
or instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Financing Agreement shall be construed as a
release or other discharge of the Company under the Existing Financing Agreement
from any of its obligations and liabilities thereunder. The Company hereby (a)
confirms and agrees that, except as modified hereby or by instruments executed
concurrently herewith, each loan document to which it is a party and executed in
connection with the Existing Financing Agreement shall constitute a “Loan
Document” under this Financing Agreement, and shall continue to be in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Closing Date all references in any such Loan Document to the
“Financing Agreement,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Existing Financing Agreement shall mean the Existing
Financing Agreement, as amended and restated by this Financing Agreement and (b)
confirms and agrees that to the extent that any such Loan Document purports to
assign or pledge to CIT a security interest in or lien on, any Collateral as
security for the obligations of the Company from time to time existing in
respect of the Existing Financing Agreement and the Loan Documents, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects.
 
 

38

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement to
be effective, executed, accepted and delivered as of March 22, 2006, by their
proper and duly authorized officers as of the date set forth above.


 
COMMAND SECURITY CORPORATION
 
THE CIT GROUP/BUSINESS CREDIT, INC.
 
By: /s/ Alan Strauss
   Title: Vice President
 
By: /s/ Barry Regenstein
   Title: President



 
 
 
 
39
 
 
 
 
 
 